Exhibit 10.1

TERMINALS SALE AND PURCHASE AGREEMENT

BETWEEN

EXXONMOBIL OIL CORPORATION,

SELLER

AND

GLOBAL COMPANIES LLC,

BUYER

Albany, NY
Burlington, VT
Newburgh, NY

 

TERMINALS

March 16, 2007


--------------------------------------------------------------------------------


ARTICLE I DEFINITIONS

 

1

ARTICLE II TERMINAL

 

12

2.1 Terminal

 

12

2.2 Exclusions

 

13

2.3 Disclaimer

 

15

2.4 Inventories

 

16

2.5 Employees

 

19

ARTICLE III PURCHASE PRICE

 

19

3.1 Purchase Price

 

19

3.2 Payment of Purchase Price

 

19

3.3 Allocation of Purchase Price

 

20

3.4 Valuation 22

 

20

ARTICLE IV THE CLOSING

 

20

4.1 Time and Place; Escrow Agent

 

20

4.2 Seller’s Deliveries

 

21

4.3 Buyer’s Deliveries

 

22

4.4 Agreements

 

22

4.5 Effectiveness of Agreements

 

23

4.6 Seller’s Remedies

 

23

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER

 

23

5.1 Organization

 

23

5.2 Due Authorization

 

23

5.3 No Violation

 

24

5.4 Title to Properties

 

24

5.5 Litigation

 

25

5.6 Condemnation and Zoning

 

25

5.7 Permits

 

25

5.8 Condition of Terminal

 

25

5.9 Material Contracts

 

26

5.10 Compliance with Laws

 

26

5.11 Consents

 

26

5.12 Taxes

 

26

5.13 Foreign Person

 

27

 

i


--------------------------------------------------------------------------------


 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER

 

27

6.1 Organization

 

27

6.2 Due Authorization

 

27

6.3 No Violation

 

27

ARTICLE VII ENVIRONMENTAL

 

28

7.1 Feasibility Study Period

 

28

7.2 Environmental Documents

 

29

7.3 Seller’s Retained Environmental Liabilities

 

29

7.4 Buyer’s Assumed Environmental Liabilities

 

29

7.5 Seller’s Environmental Indemnity

 

30

7.6 Buyer’s Environmental Indemnities

 

31

7.7 Buyer’s Release of Seller for Environmental Liabilities

 

33

7.8 Seller’s Access to the Terminal

 

33

7.9 Other Environmental Issues and Related Use Restrictions

 

34

7.10 Arbitration Procedures

 

39

7.11 Environmental Notices

 

40

ARTICLE VIII CONDITIONS PRECEDENT TO CLOSING

 

42

8.1 Obligation of Buyer to Close

 

42

8.2 Obligation of Seller to Close

 

43

ARTICLE IX INDEMNIFICATION

 

45

9.1 Definitions

 

45

9.2 Indemnification By Seller

 

45

9.3 Indemnification By Buyer

 

46

9.4 Conflict

 

46

9.5 Procedures

 

46

ARTICLE X SURVIVAL

 

48

10.1 Representations and Warranties

 

48

10.2 Covenants

 

48

ARTICLE XI TITLE COMMITMENT; SURVEY; RISK OF LOSS

 

48

11.1 Title Insurance

 

48

11.2 Survey

 

49

11.3 Title Objections

 

49

11.4 Risk of Loss

 

50

 

ii


--------------------------------------------------------------------------------


 

ARTICLE XII FURTHER ASSURANCE

 

50

ARTICLE XIII COSTS AND EXPENSES

 

51

13.1 Brokerage Commissions

 

51

13.2 Closing Adjustments

 

51

13.3 Timing of Adjustments

 

52

ARTICLE XIV CASUALTY AND CONDEMNATION

 

52

14.1 Notice of Fire Casualty or Condemnation

 

52

14.2 Buyers Election

 

53

14.3 Exclusive Remedy

 

53

ARTICLE XV GENERAL; ADDITIONAL COVENANTS

 

53

15.1 Termination

 

53

15.2 Specific Performance

 

54

15.3 Entire Agreement

 

54

15.4 Headings

 

54

15.5 Notices

 

54

15.6 Exhibits and Schedules

 

55

15.7 Severability

 

55

15.8 Waiver

 

55

15.9 Assignment

 

56

15.10 Parties in Interest; No Third Party Beneficiary

 

56

15.11 Governing Law

 

56

15.12 Choice of Forum

 

56

15.13 Waiver Of Jury Trial

 

57

15.14 Commercially Reasonable Efforts; Time of Essence

 

57

15.15 Amendments

 

57

15.16 Counterparts

 

58

15.17 Public Announcements

 

58

15.18 Transition Assistance

 

58

15.9 Taxes

 

58

15.20 Confidentiality

 

58

15.21 No Presumption Against Drafter

 

59

15.22 Right of First Refusal

 

59

15.23 Hart-Scott-Rodino Filing Requirements

 

60

 

iii


--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

Exhibit A-1

 

Real Property Description: Albany Terminal

Exhibit A-2

 

Real Property Description: Burlington Terminal

Exhibit A-3

 

Real Property Description: Newburgh Terminal

Exhibit B

 

Intentionally Left Blank

Exhibit C-1

 

List of Items Excluded From Personal Property in Albany Terminal

Exhibit C-2

 

List of Items Excluded From Personal Property in Burlington Terminal

Exhibit C-3

 

List of Items Excluded From Personal Property in Newburgh Terminal

Exhibit CA-1

 

Vehicles – Albany Terminal

Exhibit CA-2

 

Vehicles – Burlington Terminal

Exhibit CA-3

 

Vehicles – Newburgh Terminal

Exhibit D-1

 

Books and Records for Albany Terminal

Exhibit D-2

 

Books and Records for Burlington Terminal

Exhibit D-3

 

Books and Records for Newburgh Terminal

Exhibit E

 

Material Contracts

Exhibit F-1

 

Permits for Albany Terminal

Exhibit F-2

 

Permits for Newburgh Terminal

Exhibit F-3

 

Permits for Burlington Terminal

Exhibit G

 

Improvements, Equipment and Goods Located at Albany, Burlington and Terminals
and Not Owned by Seller

Exhibit H

 

Form of Special Warranty Deed

Exhibit I

 

Form of Bill of Sale for Improvements and Personal Property

Exhibit J

 

Form of Indemnity Letter to Title Company

Exhibit K

 

Form of Seller’s FIRPTA Certification

Exhibit L

 

Form of Parent Guaranty

Exhibit M

 

Intentionally Left Blank

Exhibit N

 

Form of Assignment and Assumption of Permits and Contracts

Exhibit O

 

Form of Terminaling Services Agreement

Exhibit P

 

Conditions of Employment

Exhibit Q

 

Form of Joint Letter Transferring Responsibility for Remediation Activities

Exhibit R-1

 

Environmental Permits for Albany Terminal

Exhibit R-2

 

Environmental Permits for Burlington Terminal

Exhibit R-3

 

Environmental Permits for Newburgh Terminal

Exhibit S

 

Form of Release at Closing Date Concerning Terminal Properties

Exhibit T

 

Non-Material or Revenue-Generating Contracts

Exhibit U

 

Form of US Customer Fleet Services Lease Agreement

 

iv


--------------------------------------------------------------------------------


 

Exhibit V

 

Form of Term Supply Agreement

Exhibit W

 

Intentionally Left Blank

Schedule 3.3

 

Allocation of Purchase Price

Schedule 5.4

 

Permitted Title Exceptions

Schedule 5.5

 

Litigation

Schedule 5.9

 

Material Contracts

Schedule 5.10

 

Compliance With Laws

Schedule 5.11

 

Required Consents

Schedule 7.2

 

Environmental Documents

Schedule P-4(b)

 

Vacation Entitlement Accrued By Each Retained Employee Under Seller’s Vacation
Policy

 

v


--------------------------------------------------------------------------------


TERMINALS SALE AND PURCHASE AGREEMENT

This Terminals Sale and Purchase Agreement (“Agreement”) is made as of this 16th
day of March, 2007 (“Effective Date”), by and between EXXONMOBIL OIL
CORPORATION, a New York corporation (“Seller”), and GLOBAL COMPANIES LLC
(“Buyer”), a Delaware limited liability company (“Buyer”). In this Agreement,
Buyer and Seller are sometimes individually referred to as a “Party” and
collectively as the “Parties.”

PRELIMINARY STATEMENTS

Seller owns and operates three petroleum products terminals in Albany, New York;
Burlington, Vermont; and Newburgh, New York, Seller now desires to sell and
Buyer desires to purchase these facilities on the terms and conditions set forth
in this Agreement.

TERMS OF AGREEMENT

 Seller and Buyer therefore agree as follows:

ARTICLE I

DEFINITIONS

The following terms shall have the meanings set forth below for all purposes of
this Agreement:

1.1                              “Affiliate” means, with respect to a Party, any
individual or legal business entity that, directly or indirectly, controls, is
controlled by, or is under common control with, such Party.  The term “control”
(including the terms “controlled by” and “under common control with”) as used in
the preceding sentence

1


--------------------------------------------------------------------------------


means the possession, directly or indirectly, of the power to direct or cause
the direction of management and policies.

1.2                              “Albany Terminal” has the meaning provided in
Section 2.1.

1.3                              “Assumed Environmental Liabilities” has the
meaning specified in Section 7.4.

1.4                              “Authorized Representative” means any employee,
agent, representative, consultant, contractor, or subcontractor.

1.5                              “Baseline Condition” of the Terminals has the
meaning specified in Section 7.2.

1.6                              “Books and Records” has the meaning specified
in Section 2.1(e).

1.7                              “Bottoms” has the meaning specified in Section
2.4(a).

1.8                              “BS&W” means bottom sediment and water, as
provided in Section 2.4(a).

1.9                              “Burlington Terminal” has the meaning provided
in Section 2.1.

1.10                        “Buyer Benefit Plans” has the meaning specified in
Section 3(b) of Exhibit P (“Conditions of Employment”).

1.11                        “Buyer” means Global Companies LLC, a Delaware
limited liability company.

1.12                        “Casualty” has the meaning specified in Section
14.1(a).

1.13                        “Closing” has the meaning specified in Section 4.1.

1.14                        “Closing Date” has the meaning specified in Section
4.1.

1.15                        “Code” has the meaning specified in Section 3.4.

1.16                        “Condemnation” has the meaning specified in Section
14.1(b).

1.17                        “Conditions of Employment” has the meaning specified
in Section 2.5.

1.18                        “Contracts” has the meaning specified in Section
2.1(f).

2


--------------------------------------------------------------------------------


1.19                        “Damages” means any and all obligations,
liabilities, damages (including, without limitation, physical damage to real or
personal property or natural resources), civil fines, liens, civil penalties,
deficiencies, losses, civil judgments, settlements, personal injuries
(including, without limitation, injuries or death arising from exposure to
Regulated Substances), costs and expenses (including, without limitation,
accountants’ fees, attorneys’ fees, fees of engineers, health, safety,
environmental and other outside consultants and investigators, and reasonable
court costs, appellate costs, and bonding fees), whether based in tort, contract
or any local, state or federal law, common law, statute, ordinance or
regulation, whether legal or equitable, past, present or future, ascertained or
unascertained, known or unknown, suspected or unsuspected, absolute or
contingent, liquidated or unliquidated, choate or inchoate or otherwise.

1.20                        “Defaulting Party” has the meaning specified in
Section 15.1.

1.21                        “Effective Date” has the meaning specified in the
preamble of this Agreement.

1.22                        “Eligible Employees” has the meaning specified in
Section 1(a) of Exhibit P (Conditions of Employment”).

1.23                        “Environmental Condition” means the existence of
Regulated Substances in or on the soil, surface water, groundwater at, on or
under the Terminals, or migrating from the Terminals to a contiguous property or
properties to the extent the levels of any such Regulated Substances exceeds
naturally occurring background levels in such areas.

3


--------------------------------------------------------------------------------


1.24                        “Environmental Documents” means those documents that
are in Seller’s possession and are, (1) to the best of Seller’s Knowledge,
material with respect to Environmental Conditions at the Terminals and (2)
listed on Schedule 7.2.

1.25                        “Environmental Law” or “Environmental Laws” means
any and all applicable common law, statutes and regulations, of the United
States, the State of New York (Albany and Newburgh Terminals), the State of
Vermont (Burlington Terminal), and local and county areas concerning the
environment, preservation or reclamation of natural resources, natural resource
damages, human health and safety, prevention or control of spills or pollution,
or to the management (including, without limitation, generation, treatment,
storage, transportation, arrangement for transport, disposal, arrangement for
disposal, or other handling), Release or threatened Release of Regulated
Substances, including without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. §9601 et seq.), the
Hazardous Material Transportation Authorization Act of 1994 (49 U.S.C. §5101 et
seq.), the Solid Waste Disposal Act (42 U.S.C. §6901 et seq.) (including the
Resource Conservation and Recovery Act of 1976, as amended), the Clean Water Act
(33 U.S.C. §1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. §2701 et
seq.), the Clean Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control
Act (15 U.S.C. §2601 et seq.), the Safe Drinking Water Act (42 U.S.C. §300(f) et
seq.), the Emergency Planning and Right-To-Know Act of 1986 (42 U.S.C. §11101 et
seq.), the Endangered

4


--------------------------------------------------------------------------------


Species Act of 1973 (16 U.S.C. §1531 et seq.), the Lead-Based Paint Exposure
Reduction Act (15 U.S.C. §2681 et seq.), and the National Environmental Policy
Act of 1969 (42 U.S.C. §4321 et seq.), and all State of New York and Vermont
laws and, county and local laws of a similar nature to federal law, and the
rules and regulations promulgated thereunder, each as amended and, unless
otherwise provided in this Agreement, in effect as of the Closing Date.

1.26                        “Environmental Liabilities” means any civil Damages
or civil Proceedings (whether incurred, existing or first occurring on, before
or after the Closing Date) relating to or arising out of ownership or operation
of the Terminals (whether on, before or after the Closing Date) pursuant to any
applicable Environmental Laws as in effect at any time, including without
limitation: (i) any Third Party Environmental Claim; (ii) any Governmental
Environmental Enforcement Action; or (iii) any Remediation Activities.

1.27                        “Environmental Permits” shall mean those permits,
authorizations, approvals, registrations, certificates, orders, waivers,
variances or other approvals and licenses issued by or required to be filed with
any Governmental Authority under any applicable Environmental Law that are in
the name of Seller, related solely to the Terminals, and shown on Exhibit R-1,
R-2 and R-3.

1.28                        “Feasibility Study Period” has the meaning specified
in Section 7.1.

5


--------------------------------------------------------------------------------


1.29                        “Governmental Authority” or “Governmental
Authorities” means any federal, state or local governmental authority,
administrative agency, regulatory body, board, commission, judicial body or
other body having jurisdiction over the matter.

1.30                        “Governmental Environmental Enforcement Action”
means any order, settlement agreement, consent decree, directive, notice of
violation, notice of enforcement, letter of notice, notice of noncompliance,
corrective action, or similar type of legal requirement or instrument that is
issued by, entered into with, or otherwise required by a Governmental Authority
with respect to an actual or alleged noncompliance under applicable
Environmental Laws.

1.31                        “Improvements” has the meaning specified in Section
2.1(b).

1.32                        “Indemnitee” has the meaning specified in Section
9.5(a).

1.33                        “Indemnity Letter has the meaning specified in
Sections 4.2(f) and 5.4(b), and Exhibit J.

1.34                        “Indemnitor” has the meaning specified in Section
9.5(a).

1.35                        “Linefill” has the meaning specified in Section
2.4(a).

1.36                        “Material Contracts” means all material contracts to
which Seller is a party relating solely to the Terminals, which contracts are
described in Schedule 5.9.  The term “Material Contracts” does not include any
contracts between Seller and one or more of Seller’s Affiliates, or any
revenue-generating contracts related to the Terminals, including, but not
limited to, terminaling or throughput agreements, exchange agreements, and lease
agreements.

1.37                        “Newburgh Terminal” has the meaning provided in
Section 2.1

6


--------------------------------------------------------------------------------


1.38                        “Non-Defaulting Party” has the meaning specified in
Section 15.1.

1.39                        “Non-Material or Revenue Generating Contracts” means
the contracts described in Exhibit T.

1.40                        “NYSDEC” means New York State Department of
Environmental Conservation

1.41                        “Off-Site” means those areas contiguous to the Real
Property to be conveyed under this Agreement and not considered On-Site.

1.42                        “Off-Site Disposal Activities” means any off-site
transportation, storage, disposal, or treatment, or any arrangement for off-site
transportation, storage, disposal, or treatment of any Regulated Substance;
provided however, that the term “Off-Site Disposal Activities” shall not include
(i) the Off-Site portion of an Environmental Condition that has migrated from
the Terminals, (ii) Environmental Conditions on Off-Site contiguous property
under Terminals dock lines and dock facilities, if any, and (iii) Environmental
Conditions of waterways extending beyond the Terminal’s shoreline, if any.

1.43                        “Off-Site Remediation Activities” means any
Remediation Activities with respect to the Terminals that relate to Off-Site
Disposal Activities.

1.44                        “On-Site” means the Real Property to be conveyed
under this Agreement.

1.45                        “Order” means any current judgment, order,
settlement agreement, writ, injunction or decree of any Governmental Authority
having jurisdiction over the matter and still in effect as of the Closing Date.

7


--------------------------------------------------------------------------------


1.46                        “Permits” has the meaning specified in Section
2.1(g).

1.47                        “Permitted Title Exceptions” has the meaning
specified in Section 5.4.

1.48                        “Personal Property” has the meaning specified in
Section 2.1(d).

1.49                        “Proceedings” means any civil actions, civil causes
of action, written demands, written claims, civil suits, civil investigations,
and any appeals therefrom.

1.50                        “Products” means 87 Octane Conventional Gasoline, 93
Octane Conventional Gasoline, CPL F Grade, CPL H Grade, Ultra Low Sulfur Diesel,
Ultra Low Sulfur #1 Kero, Ultra Low Sulfur #1 Diesel and Heating Oil.

1.51                        “Purchase Price” has the meaning specified in
Section 3.1.

1.52                        “Qualified Intermediary” has the meaning specified
in Section 3.4.

1.53                        “Real Property” has the meaning specified in Section
2.1(a).

1.54                        “Reasonable Written Notification” means written
notice provided within thirty (30) days of any notice of an alleged claim being
received in writing by the party seeking indemnity, but in any event prior to
the date any formal response to such claim is required.  Such written notice
shall describe in reasonable detail the nature of the Damages and Proceedings
for which indemnification and defense is sought.  Notice of any Third Party
Environmental Claim or Governmental Environmental Enforcement Action shall
include, at a minimum, a copy of the notice received from the Third Party or the
Governmental Authority, respectively.  Furthermore, if a Party receives notice

8


--------------------------------------------------------------------------------


from a Governmental Authority relating to a matter that may ultimately lead to a
settlement agreement, consent decree, or supplemental environmental project,
then Reasonable Written Notification shall be provided on the basis of such
first notice, and not delayed until receipt of the ultimate settlement
agreement, consent decree or supplemental environmental project.

1.55                        “Regulated Substance” means any (a) chemical,
substance, material, or waste that is designated, classified, or regulated as
“industrial waste,” “hazardous waste,” “hazardous material,” “hazardous
substance,” “toxic substance,” or words of similar import, under any applicable
Environmental Law; (b) petroleum, petroleum hydrocarbons, petroleum products,
petroleum substances, crude oil, and components, fractions, derivatives, or
by-products thereof; (c) asbestos or asbestos-containing material (regardless of
whether in a friable or non-friable condition), or polychlorinated biphenyls;
and (d) substance that, whether by its nature or its use, is subject to
regulation under any applicable Environmental Law in effect at that time or for
which a Governmental Authority requires Remediation Activities with respect to
the Terminals.

1.56                        “Release” shall have the meaning specified in
CERCLA; provided, however, that, to the extent the Environmental Laws in effect
at any time after the Closing Date establish a meaning for “Release” that is
broader than that specified in CERCLA, such broader meaning shall apply to any
“Release” occurring after Closing.

9


--------------------------------------------------------------------------------


1.57                        “Remediation Activities” means any investigation,
study, assessment, testing, monitoring, containment, removal, disposal, closure,
corrective action, remediation (regardless of whether active or passive),
natural attenuation, bioremediation, response, cleanup or abatement, whether
On-Site or Off-Site, of an Environmental Condition to standards required by
applicable Environmental Laws in effect at such time or as required by an
appropriate Governmental Authority for property used for continued bulk
petroleum storage and distribution, including but not limited to maintaining any
engineering controls to contain or stabilize Regulated Substances (including
without limitation, caps, covers, dikes, trenches, leachate collection systems,
signs, fences and access controls).

1.58                        “Retained Employee” has the meaning specified in
Section 1(a) of Exhibit P (“Conditions of Employment”).

1.59                        “Retained Environmental Liabilities” has the meaning
specified in Section 7.3.

1.60                        “Seller” means ExxonMobil Oil Corporation, a New
York corporation.

1.61                        “Seller’s Knowledge” means the knowledge of Seller’s
current supervisory employees who, in the normal scope of their employment would
have knowledge of the matter.

1.62                        “Survey” has the meaning specified in Section 11.2.

1.63                        “Taxes” means all taxes and similar governmental
charges, imposts, levies, fees and assessments, however denominated, including
interest, penalties or additions to any such tax that

10


--------------------------------------------------------------------------------


may become payable with respect thereto, whether disputed or not.

1.64                        “Terminals” has the meaning specified in Section
2.1.

1.65                        “Terminals Inventory” has the meaning specified in
Section 2.4(a).

1.66                        “Third Party” means any individual or legal business
entity other than:  (i) a Party; (ii) a Party’s Affiliates; (iii) a Party’s
Authorized Representatives; (iv) employees, officers, directors, agents and
representatives and all successors of a Party and its Affiliates; and, (v) a
Party’s permitted assigns.

1.67                        “Third Party Environmental Claim” means a Proceeding
by any -Third Party alleging Damages relating to or arising out of exposure to,
or Off-Site migration of, a Regulated Substance (including, without limitation,
Damages for Proceedings arising under applicable Environmental Laws in
connection with an Environmental Condition and Damages for Remediation
Activities undertaken by a Third Party at its property).  Notwithstanding
anything to the contrary in this Agreement, to the extent that Remediation
Activities are required by Governmental Entities as a result of a Third Party
Environmental Claim, such Remediation Activities shall be governed by the
provisions under this Agreement dealing with Remediation Activities.

1.68                        “Title Commitment” has the meaning specified in
Section 11.1.

1.69                        “Title Company” means Stewart Title Guaranty
Company.

1.70                        “Title Cure Period” has the meaning specified in
Section 11.3

1.71                        “Title Objections” has the meaning specified in
Section 11.3.

11


--------------------------------------------------------------------------------


1.72                        “Use Restrictions” has the meaning specified in
Section 7.9(a).

ARTICLE II

TERMINALS

2.1                                 Terminals.  On the terms and subject to the
conditions of this Agreement and for the consideration stated in this Agreement,
at the Closing, Buyer shall purchase and receive from Seller, and Seller shall
sell, convey and deliver to Buyer, free and clear of any and all liens, pledges
and encumbrances except for Permitted Title Exceptions, all of Seller’s right,
title and interest in and to the following, which taken together constitute the
(“Terminals”):

(a)                                  The real property described in Exhibits
A-1, A-2, and A-3 (collectively, the “Real Property”) containing Seller’s active
petroleum products terminals in Albany, New York (‘Albany Terminal”),
Burlington, Vermont (“Burlington Terminal”), and Newburgh, New York (“Newburgh
Terminal”), respectively;

(b)                                 The improvements located on the Real
Property, including, but not limited to, above-ground and underground piping,
buildings, underground and above-ground storage tanks, generic additive system,
fixtures, facilities and appurtenances, and any of Seller’s equipment at the
Real Property that Buyer will require to conduct Remediation Activities after
Closing, including but not limited to monitoring wells, but excluding the
Improvements and Personal Property described in Section 2.2 and Exhibits C and G
(collectively “Improvements”);

(c)                                  All transferable appurtenances, rights,
privileges, easements, and licenses benefiting or pertaining to the Real
Property;

(d)                                 All supplies, spare parts, tools, drawings,
plats, files, equipment, furniture, the vehicles described in Exhibits CA-1,
CA-2 and CA-3 (the “Vehicles”) and other property used solely in connection with
the Terminals, including any of equipment that Seller has used to conduct
Remediation Activities at the Terminals before Closing,

12


--------------------------------------------------------------------------------


including but not limited to monitoring wells, but not including those items
listed on Exhibits C and G (collectively “Personal Property”);

(e)                                  The historical books and records relating
to the Terminal’s operations that are specified in Exhibit D-1, D-2 and D-3 (the
“Books and Records”), including, but not limited to, manuals, and any documents
listed in these exhibits that are stored or maintained in electronic storage
format, such as computer disks or tapes;

(f)                                    All Material Contracts and all
Non-Material or Revenue Generating Contracts (and all of Seller’s rights and
obligations thereunder) (collectively “Contracts”) to the extent such contracts
are assignable, to the extent assigned and assumed under the Assignment and
Assumption of Permits and Contracts to be executed by the Parties at Closing
(the form of which is attached as Exhibit N);

(g)                                 The Environmental Permits and all other
permits, licenses, registrations, certificates, consents, orders, notices,
approvals or similar rights from any Government Authority that are necessary to
the operation or ownership of the Terminals, as described on Exhibit F-1, F-2
and F-3 (the “Permits”), to the extent any of the above are assignable or
transferable as indicated on Exhibit F-1, F-2 and F-3;

(h)                                 New York State Department of Environmental
Compliance (“NYSDEC”) Consent Order for the Newburgh, New York Terminal
described in more detail on Schedule 5.5, but excluding the financial penalty
associated with this Order; and

(i)                                     NYSDEC Consent Order for the Albany, New
York Terminal described in more detail on Schedule 5.5;

2.2                                 Exclusions.  The transactions covered by
this Agreement consist only of the sale of assets, and not the sale of a
business.  The Terminals excludes:

(a)                                  Intercompany accounts and contracts of
Seller or its Affiliates;

(b)                                 Cash or bank accounts of Seller or its
Affiliates;

13


--------------------------------------------------------------------------------


(c)                                  Defenses and claims that Seller or its
Affiliates could assert against third parties (except to the extent that such
defenses and claims relate to liabilities that Buyer is assuming);

(d)                                 Accounts and notes receivable;

(e)                                  Accounts payable;

(f)                                    Trademarks, service marks, logos,
insignia, imprints, brand identifications, advertising and trade names of Seller
or its Affiliates;

(g)                                 The items listed on Exhibits C-1, C-2 and
C-3;

(h)                                 The improvements, equipment or goods located
at the Terminals that are not owned by Seller, which are listed on Exhibit G;

(i)                                     Any insurance coverage under any
insurance policies that relate to the Terminals, or any part of the Terminals,
and any rights under such insurance policies, whether such policies benefit
Seller, or any Affiliate of Seller, or any other person or entity, and whether
such insurance policies are underwritten by one or more of Seller’s Affiliates,
or an unaffiliated third party.  Any and all such policies that, but for the
Closing, would have insured the Terminals, or any part of the Terminals, are
deemed to be terminated, commuted and cancelled as of the moment of Closing;

(j)                                     Any books and records other than those
listed on Exhibit D-1, D-2 and D-3;

(k)                                  Anything else that is stated in this
Agreement as remaining the property or responsibility of Seller, its Affiliates
or any third party;

(l)                                     Any other property that is owned by
Seller or its Affiliates and not used in connection with the Terminals;

(m)                               Seller’s liabilities, if any, under the
litigation described on Schedule 5.5; and

14


--------------------------------------------------------------------------------


(n)                                 Any labor, employment, or collective
bargaining agreements between Seller and its employees or between an Affiliate
of Seller and such Affiliate’s employees, or any employee benefit plans of
Seller or its Affiliates.

2.3                                 Disclaimer.  Buyer acknowledges that it has
examined the Terminals, independently and personally.  EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, THE TERMINALS SHALL BE SOLD BY SELLER AND ACCEPTED
BY BUYER “AS IS, WHERE IS,” WITH ALL FAULTS KNOWN AND UNKNOWN, WITH NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONDITION, DESIGN, OPERATION,
CAPACITY OR OTHERWISE.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT OR RELATED TO BUYER’S
INTENDED OR ACTUAL USE OF THE TERMINALS AFTER CLOSING. IN ADDITION, AND NOT BY
WAY OF LIMITATION, SELLER MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO
THE QUALITY, ACCURACY OR COMPLETENESS OF ANY OPERATING MANUALS COVEYED AS PART
OF THE TERMINALS’ BOOKS AND RECORDS.  BUYER’S SUBSEQUENT USE OF SUCH MANUALS
WILL BE AT BUYER’S OWN RISK AND BUYER RELEASES SELLER FROM ANY LOSS, LIABILITY,
OR DAMAGE ARISING FROM, ASSOCIATED WITH, OR RELATED TO BUYER’S USE OF SUCH
MANUALS. Within ninety (90) days after Closing, Buyer shall convert the
Terminal’s OPA 90 Plan, Marine Operator Manual, and SPCC Plan to its company
name, and shall make any operational changes to such plans as Buyer in its
discretion deems necessary or desirable.  Seller will not be responsible for
cleaning tanks or removing tank bottoms, including water, sludge, and sediment
for tanks that are in service or idle as of the Closing Date, or prior to or
after the Closing Date.  At Closing, Seller shall execute a bill of sale in
favor of Buyer, in substantially the form set forth on Exhibit I conveying any

15


--------------------------------------------------------------------------------


improvements, fixtures, equipment and personal property included in the
Terminals, which bill of sale shall contain special warranties of title and the
“AS IS, WHERE IS” provision contained in this Section 2.3.

2.4                                 Inventories.

(a)                                  Seller shall close or cause to be closed
the Terminals to all receipts and deliveries of product at 12:00 midnight on the
Closing Date.  Beginning at 12:01 a.m. on the Closing Date, the Parties, or
their Authorized Representatives, shall identify, calculate or measure all
contents located (i) in above-ground storage tanks at each of the Terminals, and
(ii) in the linefill at each of the Terminals, all of which contents are
hereinafter called the (“Terminal Inventory”). The calculation of each Terminal
Inventory shall be recorded using the following categories of items:  (A) all
volumes of bottom sediment and water (“BS&W”) as measured by hand gauge lines;
(B) as measured by hand gauge lines, all volumes of petroleum products in
above-ground storage tanks minus those products calculated as Bottoms in
accordance with subsection 2.4(a)(C); (C) as determined by minimum tank
operating levels established by the Terminals using certified tank strapping
charts, all volumes of products below one of the following two points, whichever
is physically higher (“Bottoms”):  (i) that point where loading rack or critical
transfer pumps lose suction, OR (ii) if so equipped, that point of the tank
where the support legs, at low setting, of an internal floating pan are just
clear of striking the tank bottom; and (D) all volumes of products in pipelines
and other piping at the Terminals (“Linefill”). The volumes of petroleum
products measured shall be adjusted to 60 degrees Fahrenheit and, as indicated
by the separate measurement of BS&W, shall exclude any water. Buyer, or Buyer’s
Authorized Representatives, shall have the right to observe and agree to the
identification, calculation and measurement of each Terminal Inventory.

(b)                                 At Closing, Seller shall transfer or cause
to be transferred custody of the Products (other than Bottoms and Linefill) to
Buyer and shall transfer or cause to

16


--------------------------------------------------------------------------------


be transferred title to and custody of the Terminal’s BS&W, Bottoms, Linefill,
ULSD lubricity additive red dye additive and generic additive to Buyer.  To the
extent treatable and treated as petroleum contact water by Buyer at the Albany
Petroleum Contact Water Treatment facility, Seller shall pay Buyer the charges
set forth in the Terminal Services Agreement for the untreated petroleum contact
water in tank number 130. Prior to Closing, Seller shall continue to drain the
Terminals’ BS&W and store such BS&W in tank number 130 in the ordinary course of
business consistent with past practices.

(c)                                  At Closing, title to all Products (other
than Bottoms and Linefill) shall remain with Seller, its Affiliates or a third
party or parties identified by Seller.

(d)                                 At Closing, Seller shall apportion the
Products (other than Bottoms and Linefill) at each of the Terminals among
Seller, its Affiliates and any third parties identified by Seller and notify
Buyer of such apportionment. The amounts of Products so apportioned to any party
shall be carried as such party’s opening balance of products under separate
Terminaling Services Agreement for each of the Terminals (as to Seller’s
Products), dated as of the Closing Date, the form of which is attached as
Exhibit O to this Agreement, or such other agreement as Buyer may determine, in
the case of any third party. Seller shall indemnify, discharge and hold Buyer
harmless from any claim by any such third party that it has an inventory balance
in excess of the amount of Product apportioned to that third party, or any claim
by any other person that such person has title to any Product at the Terminals
as of the Closing.

(e)                                  At Closing, in addition to the Purchase
Price, Buyer shall purchase from Seller all volumes of generic additive, ULSD
lubricity additive and red dye additive owned by Seller as of the Closing for a
price of $7.16 per U.S. gallon for generic additive, $8.99 per U.S. gallon for
ULSD lubricity additive and $11.33 per U.S. gallon for red dye additive.  At
Closing, in addition to the Purchase Price, Buyer shall purchase from Seller all
volumes of Bottoms and Linefill pursuant to the pricing formula below.

17


--------------------------------------------------------------------------------


Upon receipt of Buyer’s payment, Seller shall transfer or cause to be
transferred custody thereof and title thereto to Buyer. Within two business days
after Closing, Seller shall invoice Buyer for the Bottoms, Linefill, ULSD
lubricity additive, red dye additive and generic additive as determined by the
pricing formula set forth in this Section 2.4(e).  Buyer shall pay such invoice
within ten (10) business days after receiving such invoice.

The Product pricing formula for the Bottoms and Linefill is set forth below.

The per gallon price for each Product will be the midpoint posting under the
heading for “New York Harbor Barge” for the appropriate Products for the day
transfer is executed, as published in Platt’s Oilgram Price Report on the
following publication date, or such other publication as may be mutually agreed
upon by the Parties.

If the Closing date falls on a Saturday or Sunday, the Parties agree to use the
Platt’s quote for the preceding Friday (published on Monday).  If the Closing
date falls on a “Market Holiday,” the Parties agree to use the Platt’s quote for
the day prior to the Holiday (published the day after the Holiday).

The purchase price for Products at Albany, NY shall be a per gallon price equal
to the Platt’s NY Harbor Barge mid postings for Products plus a transportation
differential of $0.0279 per gallon.

The purchase price for Products at Newburgh, NY shall be a per gallon price
equal to the Platt’s NY Harbor Barge mid postings for Products plus a
transportation differential of $0.0238 per gallon.

The purchase price for Products at Burlington, VT shall be a per gallon price
equal to the Platt’s NY Harbor Barge mid postings for Products plus the Albany
transportation differential plus an Albany to Burlington transportation
differential of $0.03 per gallon.

The posting used must match the quality of gasoline received in terms of its RVP
(that is same grade RVP, etc. which means the supplementary quotation at times
will be appropriate).

18


--------------------------------------------------------------------------------


(f)                                    At Closing, title to any party’s
proprietary additives, if any, shall remain with such party, although custody
thereof will transfer to Buyer at Closing.

2.5                                 Employees.            Upon execution of this
Agreement by both Parties, Buyer will have the right to interview and offer
employment to any of Seller’s or its Affiliates’ Eligible Employees.  Seller
will provide Buyer with a list of the Eligible Employees in Attachment A to
Exhibit P (“Conditions of Employment”) within five (5) days after the execution
of this Agreement by both Parties. Buyer agrees to offer employment to at least
75% of the Eligible Employees, as provided in Exhibit P and to comply with all
other terms and conditions set forth in Exhibit P.  Buyer is prohibited from
interviewing and/or offering employment to any employee of Seller other than an
Eligible Employee.

ARTICLE III

PURCHASE PRICE

3.1                                 Purchase Price.  The total monetary
consideration to be paid by Buyer to Seller for the Terminals shall be One
Hundred and One Million Five Hundred Thousand U.S. Dollars ($101,500,000) (the
“Purchase Price”), plus all taxes and fees applicable to bulk sales of petroleum
products.  Upon Buyer’s execution of this Agreement, Buyer will pay Four Million
and Six Hundred Thousand U.S. Dollars ($ 4,600,000) to Seller, to be held in an
interest-bearing account by the Title Company (“Earnest Money”). Buyer shall pay
the Purchase Price to Seller in accordance with Section 3.2.

3.2                                 Payment of Purchase Price.  Subject to
adjustment, if any, under Section 14.1, at Closing, Buyer shall pay to Seller
the Purchase Price, less the Earnest Money and any accrued interest thereon
delivered to Seller by the Title Company, in U.S. Dollars in immediately
available federal funds via bank wire-transfer to a bank account designated by
Seller, which designation shall be given to Buyer in writing at least three (3)
business days prior to the Closing Date.

19


--------------------------------------------------------------------------------


3.3                                 Allocation of Purchase Price.  The Purchase
Price shall be allocated for tax accounting purposes in accordance with Schedule
3.3 attached hereto.  Buyer and Seller agree that they will not take (and will
not permit any Affiliate to take), for income tax purposes, any position
inconsistent with the allocation on Schedule 3.3.

3.4                                 Valuation.  Buyer and Seller agree that any
property valuations established by the Buyer and Seller (other than the
allocation of Purchase Price for tax accounting purposes pursuant to Section
3.3) are solely for purposes of (i) establishing an insured amount for the Title
Policies, (ii) preparing Closing statements and escrow instructions; (iii)
preparing the affidavits of value and transfer tax returns; and (iv) calculating
recording fees and transfer taxes, if applicable.  Such property valuations are
not established necessarily for tax purposes (other than pursuant to Section
3.3) or for financial or accounting purposes.

ARTICLE IV

THE CLOSING

4.1                                 Time and Place; Escrow Agent.  Subject to
any extensions of the Closing Date under Section 11.3 and to satisfaction of the
conditions set forth in Article VIII, the closing of the transaction
contemplated hereby (the “Closing”) shall be held at the offices of the Seller
on or before the later of May 15, 2007 or ninety (90) days after execution of
this Agreement (the “Closing Date”), or at such other time or place or in such
other manner, including by mail, as Seller and Buyer may mutually agree in
writing.  Except as may be permitted by Section 11.3 and Article VIII of this
Agreement, if Buyer fails to close on or before the Closing Date for any reason
not permitted by this Agreement, Seller shall be entitled, in its discretion to:
(a) seek specific performance of this Agreement, or (b) terminate this
Agreement, retain all Earnest Money and interest thereon, and except as set
forth in Section 15.1, neither Party will have any further right or obligation
under this Agreement.  The Parties reserve the right to close through an

20


--------------------------------------------------------------------------------


escrow agent, mutually acceptable to both Parties.  The costs of the escrow
agent, if any, will be shared equally by both Parties.

4.2                                 Seller’s Deliveries.  At the Closing, Seller
shall deliver to Buyer or Buyer’s nominee the following:

(a)                                  Special Warranty Deed, or other document of
title as may be required under applicable law, for the Real Property, in the
form attached as Exhibit H, executed and acknowledged by Seller;

(b)                                 Bill of Sale for the Improvements and the
Personal Property, in the form attached as Exhibit I, executed by Seller;

(c)                                  Title registrations for each of the
Vehicles executed by Seller;

(d)                                 Possession of the Terminals;

(e)                                  Counterparts executed by Seller of those
agreements required by the provisions of Section 4.4;

(f)                                    Certified copies of appropriate corporate
action by Seller authorizing the transactions contemplated by this Agreement and
authorizing the person(s) executing the documents listed in this Section 4.2 and
Section 4.4 to enter into this Agreement and such other documents on behalf of
Seller;

(g)                                 A copy of the executed Indemnity Letter to
the Title Company (as defined in Section 11.1), in the form attached as Exhibit
J, if Seller elects under Section 5.4 to deliver such letter to the Title
Company;

(h)                                 Such affidavits and certificates as the
Title Company may reasonably require, including certificates necessary to delete
standard title insurance exceptions and to protect Buyer against claims that may
give rise to any mechanic’s, materialman’s or other liens against the Real
Property related to Seller;

(i)                                     A certificate or affidavit that the
representations and warranties made by Seller in this Agreement are true and
correct in all material respects as of the Closing Date;

21


--------------------------------------------------------------------------------


(j)                                     A Non-Foreign (FIRPTA) Certification, in
the form attached as Exhibit K, executed by Seller; and

(k)                                  A fully executed Release Agreement in the
form of Exhibit S.

4.3                                 Buyer’s Deliveries.  At the Closing, Buyer
shall deliver to Seller, or effect the delivery to Seller of, the following:

(a)                                  The Purchase Price, in accordance with
Sections 3.1 and 3.2;

(b)                                 Counterparts executed by Buyer of all those
agreements required by the provisions of Section 4.4;

(c)                                  Certified copies of appropriate corporate
action by Buyer authorizing the transactions contemplated by this Agreement and
authorizing the person(s) executing the documents listed in this Section 4.3 and
Section 4.4 to enter into this Agreement and such other documents on behalf of
Buyer;

(d)                                 If required by Seller, a Guaranty from
Global Partners LP, a Delaware limited partnership, in the form attached as
Exhibit L;

(e)                                  A certificate or affidavit that the
representations and warranties made by Buyer in this Agreement are true and
correct in all material respects as of the Closing Date; and

(f)                                    A fully executed Release Agreement in the
form of Exhibit S.

4.4                                 Agreements.  The following agreements shall
be entered into between Seller and Buyer on the Closing Date:

(a)                                  Assignment and Assumption of Permits
(Including Environmental Permits) and Contracts in the form of Exhibit N;

(b)                                 Terminaling Services Agreement in the form
of Exhibit O; and

(c)                                  Term Supply Agreement in the Form of
Exhibit V;

(d)                                 US Customer Fleet Services Lease Agreement
in the Form of Exhibit U; and

22


--------------------------------------------------------------------------------


(e)                                  Joint Letter Transferring Responsibility
for Remediation Activities substantially in the form of Exhibit Q.

4.5                                 Effectiveness of Agreements.  No agreement
described in Section 4.4 shall be effective prior to Closing.

4.6                                 Seller’s Remedies.  Except as provided in
Section 4.1, if Buyer defaults in the performance of its obligations under this
Agreement, and Seller elects to terminate this Agreement, the Earnest Money and
interest thereon shall be retained by Seller as damages for Buyer’s default and
as Seller’s sole remedy at law or in equity for such default. Seller and Buyer
acknowledge that they have made good faith reasonable efforts to determine what
Seller’s damages would be in the event of Buyer’s default, and they agree that
such damages would be extremely difficult and impractical to determine.
Therefore, the Earnest Money and any accrued interest thereon shall serve as
liquidated damages and shall be Seller’s sole right to damages for Buyer’s
failure to complete the purchase or otherwise perform if Buyer is in default.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as follows:

5.1                                 Organization.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New York, is duly authorized to do business in, and is in good standing in the
state where the Terminals are located, and has all requisite corporate power and
authority to execute, deliver and perform this Agreement and each agreement and
instrument to be executed and delivered by Seller pursuant hereto.

5.2                                 Due Authorization.  The execution, delivery
and performance by Seller of this Agreement and each agreement and instrument to
be executed and delivered by Seller pursuant hereto, and the taking by Seller of
the actions contemplated hereby and

23


--------------------------------------------------------------------------------


thereby, have been duly authorized by all necessary corporate action on the part
of Seller.  This Agreement is, and each agreement and instrument to be executed
and delivered by Seller pursuant hereto will be, when so executed and delivered,
a valid and binding obligation of Seller enforceable in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws affecting the rights of creditors
generally and by general principles of equity.

5.3                                 No Violation.  The execution, delivery and
performance by Seller of this Agreement and each instrument and agreement to be
executed and delivered by Seller pursuant hereto and the consummation of the
transactions contemplated hereby and thereby do not and will not (a) conflict
with or violate any provision of Seller’s Articles of Incorporation or Bylaws,
(b) to Seller’s Knowledge, conflict with or result in a breach or default of any
agreement (other than a Material Contract) or other instrument to which Seller
is a party or by which it is bound, the adverse consequences of which, either
individually or in the aggregate, would materially impair Buyer’s ownership, use
or operation of the Terminals from and after Closing, (c) violate or breach any
Order applicable to Seller, (d) result in a breach, default, termination or
acceleration of performance of any Material Contract, or (e) result in the
imposition of an encumbrance on the Terminals under any Material Contract.

5.4                                 Title to Properties.  Except as specified in
Schedule 5.4, Seller has, and on the Closing Date will have, good and
indefeasible title to all of the Terminals.  At Closing, Seller will convey the
Terminals to Buyer free and clear of all mortgages, liens (including federal,
state and local tax liens), claims, judgments, assessments, charges, pledges,
security interests and other encumbrances, subject only to the following items
(collectively, the “Permitted Title Exceptions”):

(a)                                  Those matters specified in Schedule 5.4
(except for any Title Objections which Seller elects to cure pursuant to Section
11.3);

24


--------------------------------------------------------------------------------


(b)                                 Any tax, materialmen’s and/or mechanic’s
lien against which Seller elects to indemnify the Title Company by delivering to
Title Company an Indemnity Letter in the form of Exhibit J at Closing;

(c)                                  Such other matters as do not interfere in
any material respect with the ownership, use, occupancy or operations of Buyer
upon the Real Property as used in the normal course on the Closing Date; and

(d)                                 Any other matters approved in writing by
Buyer.

5.5                                 Litigation. Except as set forth in Schedule
5.5, there is no suit, action, claim, arbitration, administrative or legal or
other proceeding or governmental investigation pending or, to Seller’s
Knowledge, threatened against or related to the Terminals.  Except as set forth
in Schedule 5.5, there is no Order in effect relating specifically to the
Terminals.

5.6                                 Condemnation and Zoning. There is no
condemnation or eminent domain proceeding pending or, to Seller’s Knowledge,
threatened against the Terminals by publication or other writing, nor is there
any proceeding pending or, to Seller’s Knowledge, threatened by publication or
other writing, which could materially adversely affect the zoning classification
of the Terminals in effect as of the date hereof.

5.7                                 Permits. Exhibits F-1, F-2, F-3 and R-1,
R-2, R-3 list all material Permits and Environmental Permits in effect with
respect to the Terminals on the date of this Agreement.  Except as disclosed on
Exhibits F-1, F-2, F-3 and R-1, R-2, R-3, to Seller’s Knowledge, neither Seller
nor its Affiliates has received any notice of any claim or default relating to
the Permits or Environmental Permits.  To Seller’s Knowledge, all material
Permits and Environmental Permits are valid and in full force and effect and the
permit holder is in compliance in all material respects therewith.

5.8                                 Condition of Terminals.  Seller has
continued to maintain and operate the Terminals in the ordinary course of its
business, and will continue to do so until Closing.

25


--------------------------------------------------------------------------------


5.9                                 Material Contracts; Non-Material or Revenue
Generating Contracts. Seller has delivered to Buyer true and correct copies of
all Material Contracts and all Non-Material or Revenue Generating Contracts. The
Material Contracts have not been modified except as provided in amendments
delivered to Buyer.  Neither Seller nor, to Seller’s Knowledge, any other party
to the Material Contracts, is in breach or default thereunder.  Except as
disclosed in Schedule 5.9, under the terms of the Material Contracts, the
Material Contracts may be assigned to and assumed by Buyer without penalty or
expense.

5.10                           Compliance with Laws.  Except (a) to the extent,
if any, disclosed on Schedule 5.10 or in the Environmental Documents, (b) as to
any matter with respect to which Seller has agreed to be responsible for or
indemnify Buyer in Article VII, and (c) as to any matter relating to, arising
out of, or resulting in Remediation Activities at the Terminals, to Seller’s
Knowledge, Seller’s ownership, use and operation of the Terminals as of the
Closing Date will be in compliance in all material respects with all applicable
federal, state and local laws, rules, regulations and orders (including but not
limited to, all applicable Environmental Laws) in effect and requiring
compliance as of the Closing Date and Seller has not received notice from any
Government Authority asserting any act of non-compliance.

5.11                           Consents.  Except as set forth on Schedule 5.11,
no consent or approval from or filing with any third party is required in
connection with the execution and performance by Seller of this Agreement, and
there are no options or other preferential purchase rights held by any person or
entity not a party to this Agreement to purchase or acquire any interest in the
Terminals.

5.12                           Taxes.  Seller has paid prior to the Closing Date
all Taxes due and payable on or before the Closing Date assessed against the
Terminals or each Terminal Inventory for all taxable years or taxable periods
prior to the Closing Date

26


--------------------------------------------------------------------------------


(including portions of taxable years or periods with respect to which Taxes are
due and payable on or before the Closing Date).

5.13                           Foreign Person.  Seller is not a “foreign person”
as defined in Section 1445 of the Code and the regulations promulgated
thereunder.  Seller’s U.S. tax identification number is 13-5401570.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

6.1                                 Organization.  Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, is duly authorized to do business in and is in good
standing in the States of New York and Vermont, and has all requisite limited
liability company power and authority to execute, deliver and perform this
Agreement and each agreement and instrument to be executed and delivered by
Buyer pursuant hereto.

6.2                                 Due Authorization.  The execution, delivery
and performance by Buyer of this Agreement and each agreement and instrument to
be executed and delivered by Buyer pursuant hereto, and the taking by Buyer of
the actions contemplated hereby and thereby, have been duly authorized by all
necessary corporate action on the part of Buyer.  This Agreement is, and each
agreement and instrument to be executed and delivered by Buyer pursuant hereto
will be, when so executed and delivered, a valid and binding obligation of Buyer
enforceable in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, moratorium or similar laws
affecting the rights of creditors generally and general principles of equity.

6.3                                 No Violation.  The execution, delivery and
performance by Buyer of this Agreement and each instrument and agreement to be
executed and delivered by Buyer pursuant hereto and the consummation of the
transactions contemplated hereby and

27


--------------------------------------------------------------------------------


thereby do not and will not (a) conflict with or violate any provision of
Buyer’s Certificate of Formation or Operating Agreement, (b) to Buyer’s
knowledge, conflict with or result in a breach or default of any agreement or
other instrument to which Buyer is a party or by which it is bound, or (c)
violate or breach any Order applicable to Buyer.

ARTICLE VII

ENVIRONMENTAL

7.1                                 Feasibility Study Period.  Prior to the date
of this Agreement Seller has made available to Buyer and its Authorized
Representatives the Environmental Documents, Orders, and Environmental Permits. 
Seller has provided Buyer with timely, reasonable access to Seller’s Authorized
Representatives with knowledge of any relevant facts relating to the
Environmental Documents, the Environmental Conditions, or the Remediation
Activities.  Seller has provided Buyer and its Authorized Representatives access
to the Real Property prior to the signing of this document to inspect and to
survey the Real Property and conduct Buyer’s due diligence investigations of the
Terminals (“Feasibility Study Period”).  Seller has provided Buyer and its
Authorized Representatives reasonable access during normal business hours to the
Terminals to conduct such activities during the Feasibility Study Period,
subject to Seller’s policies and regulations regarding safety and security.  The
Feasibility Study Period shall be extended for that period of time between the
Effective Date and the date 10 days prior to the Closing solely for the purposes
of discussions with appropriate government officials and regulators relative to
the transfer and securing of Permits, the assumption of environmental
liabilities by Buyer, and general transition matters.  Buyer and Seller shall
coordinate the timing, attendance and subject matter of any such meeting during
the Feasibility Study Period as so extended, including without limitation the
identity of Buyer and Seller representatives who will attend such meetings.

28


--------------------------------------------------------------------------------


7.2                                 Environmental Documents.  In order to
establish the environmental status of the Terminals, Seller, Buyer and its
Authorized Representatives have reviewed or acknowledged the existence of the
Environmental Documents, which include the results of all tests conducted by
Buyer and its Authorized Representatives under Section 7.1, if any.  Seller and
Buyer have agreed that Schedule 7.2 includes or references all material
information, known to exist by either Party, related to, affecting or concerning
the Environmental Condition or status of the Terminals as of the Closing Date
and that such information shall constitute the (“Baseline Condition”) of the
Terminals.  Seller shall not be responsible for any Environmental Condition,
whether or not identified as part of the Baseline Condition.

7.3                                 Seller’s Retained Environmental Liabilities.
Seller shall retain and be solely responsible for the following matters
(collectively, “Retained Environmental Liabilities):

(a)                                  Environmental Liabilities in connection
with Off-Site Disposal Activities performed by Seller prior to the Closing Date
or on or after the Closing Date related to any of the Retained Environmental
Liabilities.

(b)                                 Any penalty associated with the NYSDEC
Consent Order for the Newburgh, New York Terminal described in more detail on
Schedule 5.5; and

(c)                                  Any criminal fines, criminal penalties or
criminal judgments relating to any Environmental Conditions existing prior to
the Closing.

7.4                                 Buyer’s Assumed Environmental Liabilities .
Except for Seller’s Retained Environmental Liabilities, Buyer shall assume and
be solely responsible for all Environmental Liabilities relating to or arising
out of the Terminals, whether existing or asserted before, on, or after the
Closing Date, whether known or unknown, whether based on past, present, or
future conditions or events, including but not limited to undertaking such
Remediation Activities of the Environmental Conditions as may be

29


--------------------------------------------------------------------------------


required by applicable laws, regulations, or government orders (“Assumed
Environmental Liabilities”).

7.5                                 Seller’s Environmental Indemnity. For
purposes of this Section 7.5, where Buyer is the indemnified party, the term
“Buyer” shall include Buyer and its Affiliates and the directors, officers,
employees, agents and representatives, and all successors and assigns of the
foregoing.  Seller shall indemnify, hold harmless and defend Buyer from and
against any Damages and Proceedings asserted against or incurred by Buyer prior
to or after the Closing Date relating to or arising out of the Retained
Environmental Liabilities; provided, however, that:

(a)                                  Seller’s obligations under this Section 7.5
shall not be limited by and shall survive beyond the Closing Date;

(b)                                 Seller shall have no indemnification or
defense obligation for any Damages and Proceedings asserted against or incurred
by Buyer relating to or arising out of such Retained Environmental Liabilities
for which Seller has not received Reasonable Written Notification from Buyer;

(c)                                  Seller shall have no liability, indemnity
or defense obligation for any Damages or Proceedings asserted against or
incurred by Buyer subsequent to any change in all or any part of the Terminals
to a residential use, or other change in use of all or any part of the Terminals
that results in a materially adverse change in Seller’s risk exposure hereunder;

(d)                                 Buyer shall make available all relevant
existing information that, based on information and belief formed after
reasonable inquiry, are known by Buyer to be in the possession or control of
Buyer and provide timely, reasonable access to all personnel of Buyer with
knowledge of relevant facts, and shall cooperate in all reasonable respects with
Seller in connection with Seller’s defense of any Third Party Claim or
Governmental Environmental Enforcement Action under this Section 7.5.  Seller
shall have no indemnification or defense obligation for any Damages and

30


--------------------------------------------------------------------------------


Proceedings asserted against or incurred by Buyer relating to or arising out of
such Third Party Claim or Governmental Environmental Enforcement Action if Buyer
unreasonably denies Seller such access; and

(e) To the extent any Third Party Claim or Governmental Environmental
Enforcement Action relates to events or conditions occurring both prior to and
after the Closing, then, except to the extent such Third Party Claim or
Governmental Environmental Enforcement Action relates to the Retained
Environmental Liabilities set forth in Section 7.3 (b), (c), (d), or (e).
Seller’s indemnification and defense obligations for such Third Party Claim or
Governmental Environmental Enforcement Action shall not exceed that portion of
Damages and Proceedings attributable to events or conditions occurring prior to
the Closing and will not include any attorney’s fees or professional fees
incurred by Buyer in connection with that part of the Third Party Claim or
Governmental Environmental Enforcement Action attributable to events or
circumstances occurring after the Closing.

7.6                                 Buyer’s Environmental Indemnities.  For
purposes of this Section 7.6, where Seller is the indemnified party, the term
“Seller” shall include Seller and its Affiliates and the directors, officers,
employees, agents and representatives, and all successors and assigns of the
foregoing.  From and after the Closing Date, Buyer shall indemnify, hold
harmless and defend Seller from and against any Damages and Proceedings asserted
against or incurred by Seller relating to or arising out of the Assumed
Environmental Liabilities, including:

(a)                                  Any Environmental Liabilities, except for
Seller’s Retained Environmental Liabilities;

(b)                                 Any Release of any Regulated Substance
related to operations of the Terminals occurring on or after the Closing Date;

31


--------------------------------------------------------------------------------


(c)                                  Remediation of any Environmental Condition
at the Terminals or any areas Off-Site occurring before on or after the Closing
Date, except for Seller’s Retained Environmental Liabilities;

(d)                                 Any Off-Site Disposal Activities or Off-Site
Remediation Activities resulting from the ownership or operation of the
Terminals at or after the Closing Date, except for Seller’s Retained
Environmental Liabilities.

(e)                                  Any Third Party Environmental Claim related
to or arising out of the ownership or operation of the Terminals occurring
before on or after the Closing Date, except for Seller’s Retained Environmental
Liabilities;

(f)                                    Any Governmental Environmental
Enforcement Action or Third Party claim that is taken against Seller or its
Affiliates that is issued or required by or entered into with a Governmental
Authority occurring before, on or after the Closing Date to the extent relating
to post-Closing Terminals ownership or operations, except for Seller’s Retained
Environmental Liabilities;

(h)                                 Failure to comply with any Permit or Order,
including transferred or assigned Environmental Permits or Orders identified on
Exhibits F-1, F-2, F-3 and R-1, R-2, R-3 by Buyer or its Authorized
Representatives; and

(i)                                     Seller shall make available all relevant
existing information that, based on information and belief formed after
reasonable inquiry, are known by Seller to be in the possession or control of
Seller and provide timely, reasonable access to all personnel of Seller with
knowledge of relevant facts, and shall cooperate in all reasonable respects with
Buyer in connection with Buyer’s defense of any Third Party Claim or
Governmental Environmental Enforcement Action under this Section 7.6.  Buyer
shall have no indemnification or defense obligation for any Damages and
Proceedings asserted against or incurred by Seller relating to or arising out of
such Third Party Claim or Governmental Environmental Enforcement Action if
Seller unreasonably denies Buyer such access.

32


--------------------------------------------------------------------------------


Buyer’s indemnity obligations under this Section 7.6 will be set forth in the
deed conveying the Real Property, will be a covenant running with the land, and
will bind the successors, heirs and assigns of Buyer.

7.7                                 Buyer’s Release of Seller for Environmental
Liabilities.

(a)                                  Except for Seller’s Retained Environmental
Liabilities, Buyer, in consideration of the negotiated amount of the Purchase
Price, hereby unconditionally, completely and forever releases and discharges
Seller, its Affiliates, and employees, officers, directors, agents and
representatives and all successors and assigns of the foregoing, from all
Environmental Liabilities On the Closing Date, Buyer shall unconditionally,
completely, and forever discharge Seller, its Affiliates, employees, officers,
directors, agents and representatives, and all successors of the foregoing and
the permitted assigns of Seller, from any obligation by Seller to perform or
ensure the performance of any Remediation Activities under this Agreement (but
excluding any Remediation Activities related to pre-Closing Off-Site Disposal
Activities).  On the Closing Date, Buyer shall execute and deliver to Seller the
Release Agreement in the form of Exhibit S. Buyer’s obligations to conduct, and
to assume responsibility for, Remediation Activities will be set forth in the
deed conveying the Real Property, will be a covenant running with the land, and
will bind the successors, heirs and assigns of Buyer.

7.8                                 Seller’s Access to the Terminals.

(a)                                  Upon request by Seller in connection with
any written request or demand from any Governmental Authority or in response to
any Third Party Claim, Buyer shall, at no cost to Seller, permit Seller, its
Affiliates, and its Authorized Representatives reasonable access to the
Terminals.  Seller will make reasonable efforts to minimize impacts on Buyer’s
operations. The Buyer’s obligations under this Section 7.8(a) will be set forth
in the Special Warranty Deed conveying the Real

33


--------------------------------------------------------------------------------


Property and will be a covenant running with the land and will bind the
successors and assigns of Buyer.

(b)                                 Upon written request by Seller, in
connection with any request to Seller from any Governmental Authority or in
response to any Third Party Claim, Buyer shall provide Seller copies of all
reports, correspondence, notices and communications sent or received from
Governmental Authorities regarding the Environmental Condition of the Terminals
or any remediation and/or investigation at the Terminals related to the Baseline
Condition or other copies of all reports, correspondence, notices and
communications sent to or received from third parties concerning conditions that
would obligate (financially or otherwise) Seller.

7.9                                 Other Environmental Issues and Related Use
Restrictions.

(a)                                  Buyer acknowledges that the Terminals have
been used for the storage, disposal, sale, and transfer of petroleum products or
derivatives and Seller hereby advises Buyer that (i) releases of such products
into the soil have occurred from time to time in the past; and (ii) the
Terminals have contaminated subsurface conditions.  Any warranty, covenant or
provision in the Deed from Seller to Buyer with respect to the Terminals do not,
nor will it be deemed to, extend or apply to any release or presence of
petroleum products, derivatives, or any other type of contaminant on, in, under,
or about the Terminals including, but not limited to, the surface area, size,
and location of such substances and/or the description of the types of
contaminants contained therein.

As part of the consideration for the sale of the Terminals, Buyer for itself,
its successors and permitted assigns, covenants and agrees that neither the Real
Property, nor any part thereof shall at any time be used for any of the
following specifically listed facilities or uses, or any similar facility or
use:  (1) any residential use, (2) any purpose that would constitute a
“Permitted Use” under any of the “residence” or “residential” zones, districts,
or classifications set forth in any applicable municipal,

34


--------------------------------------------------------------------------------


county or state zoning laws in effect on the date of the Special Warranty Deed,
(3) any school or other educational facility, (4) any group day-care center,
child care center, nursery, nursing home, rehabilitation or convalescent
facility or other facility which is intended to house or provide care for
children, the elderly or the infirm, (5) any playground or recreational park,
(6) any health care clinic, hospital or other medical facility, (7) any place of
worship, (8) any agricultural use, or (9) any handling of fresh food.

In addition, Buyer agrees that it will not at any time construct or install any
basements or any water wells for any purpose (collectively the “Use
Restrictions”).  Any water wells found on the property by Buyer will be plugged
in accordance with State or Local regulations.  Buyer also agrees to implement
and maintain any institutional controls on the property that either are or may
be required by Federal, State or Local agencies.

Buyer agrees that these covenants and agreements shall survive the Closing; that
these covenants and agreements are to run with the Real Property; that these Use
Restrictions and the agreement to evaluate and utilize, if required, engineering
and institutional controls as set forth in Exhibit H will be inserted in the
Special Warranty Deed to be delivered at the Closing and that similar
restrictive covenants shall be inserted in any deed, lease or other instrument
conveying or demising the Real Property or any part thereof. Furthermore, Buyer
for itself, its successors and permitted assigns agrees to execute any documents
required by any Governmental Authority having jurisdiction over the Terminals
that are consistent with the above Use Restrictions.

(b)                                 The material terms and provisions of this
Agreement, and all test information, reports and other materials concerning the
environmental or other condition of the Terminals provided by Seller to Buyer
shall be maintained by Buyer and its Authorized Representatives as confidential,
other than any such information (i) that

35


--------------------------------------------------------------------------------


is in the public domain through a source other than Buyer, or (ii) that is
compelled in any judicial, administrative, regulatory or arbitration proceeding
or otherwise required by law or by a governmental authority.  Buyer may,
however, share environmental information under a comparable confidentiality
agreement with any affiliated companies, consultant, lender, insurance carrier,
tenant, potential subsequent purchasers of the Terminals, potential joint
venture owner of the Terminals or other third parties.

(c)                                  If Closing does not occur within the time
required by this Agreement, or upon earlier termination of this Agreement, then
upon Seller’s request, Buyer shall promptly deliver to Seller all originals and
copies (whether written or electronic) that are in Buyer’s or its Authorized
Representatives’ possession of the information, reports, or materials including
specifically those concerning the environmental or other condition of the
Terminals together with all information, reports, or material furnished to Buyer
by Seller, and Buyer shall promptly cause third parties to deliver to Seller
such materials that are in their possession.

(d)                                 The Environmental Documents, including those
generated by either party, may be used by either party to prepare and file
reports, where applicable, with the appropriate Governmental Authorities.

(e)                                  Seller’s responsibilities in this Article
VII shall inure to the benefit of Buyer solely and do not transfer to Buyer’s
heirs and assigns.  In the event Seller agrees to the transfer and assignment of
Seller’s responsibilities in this Article VII, which agreement shall only be
effective if provided in writing by Seller, Buyer’s obligations under this
Article VII shall be incorporated into any lease or subsequent sales agreement
for the Terminals and any tenant or subsequent buyer shall be required to
fulfill all obligations of Buyer set forth in this Article VII.  In no event
shall Buyer’s obligations under this Article VII terminate upon the lease or
sale of all or a portion of the Terminals.  Any attempt to assign Seller’s
responsibilities in this Article VII

36


--------------------------------------------------------------------------------


without the express prior written approval of Seller as set forth above shall be
void and of no effect.

(f)                                    Buyer and Seller shall cooperate with
each other in all reasonable respects as to the transfer or assignment of the
Environmental Permits or Orders that can be transferred or assigned under
applicable Environmental Laws and the making of any filings or notifications or
obtaining any authorizations required under applicable Environmental Laws in
connection with the transfer of the Terminals to Buyer.  Seller shall take the
lead on all initial notifications to applicable Governmental Authorities
requesting such transfer or assignment of any Environmental Permits or Orders. 
Buyer will be given an opportunity to review such submissions and will receive
final copies of all such initial notifications at the time transmitted to the
Governmental Authorities.  Buyer, however, shall be solely responsible for all
subsequent communications and filings needed to follow through and complete the
timely transfer or assignment of such Environmental Permits or Orders.   If the
assignment of any Environmental Permit is denied by the applicable Governmental
Authority, Exhibit R-1, R-2 and R-3 of this Agreement will be deemed
automatically amended, and Buyer shall apply for the issuance of a new
Environmental Permit as soon as reasonably possible.  With respect to any
Environmental Permits or Orders issued under applicable Environmental Laws prior
to the Closing Date and Buyer’s obligations for Remediation Activities, Seller
and Buyer, within ten (10) calendar days after the Closing Date shall submit a
joint letter to each applicable Governmental Authority acknowledging that Buyer
is assuming the obligations of Seller under such Order and/or Remediation
Activities, such letter to be substantially in the form of Exhibit Q.  Along
with the joint letter and with respect to obligations for Remediation Activities
set forth in such joint letter that Buyer is assuming, Buyer shall also execute
and deliver to Seller the Release Agreement for remediation liability for all
Environmental Conditions in the form of Exhibit S.

37


--------------------------------------------------------------------------------


(g)                                 As between Buyer and Seller, Buyer and
Seller shall share equally in all filing costs and administrative expenses
associated with such transfer or assignment of any Environmental Permits or
Orders pursuant to this Agreement.  Buyer, however, shall be solely responsible
for all costs and expenses relating to or arising out of any change in terms or
conditions of such Environmental Permits or Orders resulting from any transfer,
assignment or reissuance of such Environmental Permits or Orders to Buyer,
except for any such costs and expenses related to or arising out of Seller’s
non-compliance with such Environmental Permits or Orders.  With respect to those
Environmental Permits or Orders that cannot be transferred or assigned under
applicable Environmental Laws, Buyer will use reasonable efforts at Buyer’s cost
and expense to obtain new permits or orders.

(h)                                 After the Closing Date, Buyer shall be
solely responsible for the filing of any post-Closing reports or notices
required by any Governmental Authority regardless of whether the reporting
period began or occurred prior to the Closing Date (as long as the required
submission deadline for such reports or notices is not prior to the Closing
Date).  Such reports may include, but are not limited to, Annual Air Emissions
Report, Air Permit reports (excluding Title V semi-annual and annual
certifications, which are addressed below), SARA 313 Form R Reports, annual
hazardous waste reports, gasoline maximum achievable control technology (GMACT)
certifications and ground water monitoring reports required under state above
ground storage tank regulations.  At least 10 days prior to the Closing Date,
Seller will provide Buyer with a listing of all such material reports and
notices required to be filed with any Governmental Authority that are due within
sixty (60) days after the Closing Date.  Within thirty (30) days after the
Closing Date, Seller shall provide to Buyer records relating to operation of the
Terminals through the Closing Date needed to complete all such material reports.
As to any information that must be provided to any Governmental Authority as
part of a routine report submitted in relation to a Title V semi-annual or

38


--------------------------------------------------------------------------------


annual certification, if the Closing Date occurs during the required reporting
period, each Party agrees to be responsible and liable for the collection,
compilation and submission of such certification with respect to that portion of
the reporting period falling under such Party’s ownership.  Each Party shall
cooperate fully with the other and shall provide the other Party with reasonable
access to its employees and files to the extent necessary or appropriate to
assist the other Party in preparing its report.  In the event that the Closing
Date occurs on or after the end of the required reporting period but before such
report is due, Seller will be responsible and liable for the collection,
compilation and submission of such report as it concerns Seller’s operation of
the Terminals.  In that instance, Buyer shall cooperate fully with Seller and
shall provide Seller with reasonable access to Buyer’s employees and files to
the extent necessary or appropriate to assist Seller in preparing the report. 
Buyer shall be solely responsible and liable for all subsequently submitted
reports.

7.10                           Arbitration Procedures. Except as otherwise
provided herein, any dispute between the Parties under this Article VII shall be
resolved by arbitration in Fairfax, Virginia in accordance with the rules of the
American Arbitration Association and subject to the provisions of this Section
7.10.

(a)                                  If good faith efforts to resolve any such
dispute fail, either Party may commence arbitration after thirty (30) days
written notice of that Party’s intent to commence arbitration.  Seller shall
appoint one arbitrator and Buyer shall appoint one arbitrator.  The two
arbitrators so appointed shall select a third arbitrator.  All arbitrators for
non-engineering disputes must be licensed attorneys.  If either Seller or Buyer
fails to appoint an arbitrator within twenty (20) days after a request for such
an appointment is made by the other Party in writing, or if the arbitrators so
appointed fail within twenty (20) days after the appointment of the second of
them to agree on a third arbitrator, the arbitrator or arbitrators necessary to
complete a panel of three arbitrators shall be

39


--------------------------------------------------------------------------------


appointed by the American Arbitration Association upon application thereto by
either Party.

(b)                                 The panel so constituted shall fix a
reasonable time and place for a hearing of the dispute.  Each of the Parties
shall submit to the panel of arbitrators at the hearing such party’s proposed
resolution of the dispute, together with such supporting evidence as such Party
may desire to present to the panel of arbitrators.  The panel of arbitrators
shall consider only the proposed resolutions and evidence as presented by the
Parties.

(c)                                  Within thirty (30) days of such hearing,
the panel of arbitrators shall select the proposed resolution presented by a
Party that most closely achieves the intention of the parties as expressed in
this Article VII.  The Panel must choose either the resolution of the dispute
proposed by Buyer or the resolution of the dispute proposed by Seller.  The
panel of arbitrators is not empowered to select a compromise of any kind between
either proposal.  If more than one dispute is between the arbitrators at any one
time, the arbitrators shall resolve each such dispute independently of the other
dispute.

(d)                                 The action of a majority of the members of
the panel of arbitrators shall govern and their decision in writing shall be
final and binding on the Parties.

(e)                                  All arbitrators appointed under this
procedure shall be disinterested individuals who are not and never have been
officers, directors, employees, consultants, or attorneys of Seller or of Buyer
or of any of Seller’s or Buyer’s Affiliates.  Such individuals must be
experienced in the environmental aspects of the petroleum and chemical
industries and competent to pass judgment on the issues in dispute.  The losing
Party shall bear all reasonable and customary fees and expenses (Seller’s and
Buyer’s) of the entire arbitration process.

7.11                     Environmental Notices. Except as otherwise stated in
this Article VII, all notices or correspondence required or permitted to be
given under this Article VII shall

40


--------------------------------------------------------------------------------


be in writing.  Notices may be given in person, or may be sent by
nationally-recognized overnight courier, registered or certified mail (postage
prepaid and return receipt requested) or facsimile with written confirmation to
the party to be notified at the following address:

 

If to Seller:

ExxonMobil Oil Corporation

 

 

c/o Exxon Mobil Corporation

 

 

Global Remediation

 

 

Attn: Global Major Projects Manager

 

 

3225 Gallows Road

 

 

Fairfax, VA 22037

 

 

703/846-6051 Telephone

 

 

703/846-5298 Facsimile

 

 

 

 

If to Buyer:

Global Companies LLC

 

 

Attn: Senior Vice President – Terminal and Operations

 

 

800 South Street, Suite 200

 

 

Waltham, MA 02454

 

 

781-398-4368 Telephone

 

 

781-398-4160 Facsimile

 

Either Party may change its address or facsimile number by providing written
notice to the other at least ten (10) days prior to the effective date of such
change.  Notices given in accordance with this Article VII shall concern only
those matters governed by this Article VII. Notices given in accordance with
this Section 7.11 shall be deemed to have been given:  (a) at the time of
delivery when delivered personally; (b) upon receipt when sent by
nationally-recognized overnight courier, registered or certified mail (postage
prepaid and return receipt requested); or (c) upon completion of successful
transmission when sent by facsimile (unless transmission is completed outside
recipient’s normal working hours, in which case such notice shall be deemed
given at the start of recipient’s next business day). Any notice required or
permitted to be given under any other Article of this Agreement shall be
separated from Article VII notices, and shall be given in accordance with
Section 15.5 of this Agreement.

41


--------------------------------------------------------------------------------


ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

8.1                                 Obligation of Buyer to Close.  The
obligation of Buyer to consummate the purchase of the Terminals on the Closing
Date is subject to (i) the satisfaction of the following conditions on or prior
to the Closing Date and/or (ii) Buyer’s written waiver of any such conditions as
remain unsatisfied as of the Closing Date:

(a)                                  Accuracy of Representations.  All
representations and warranties made by Seller in this Agreement shall be true
and correct in all material respects as of the date hereof and as of the Closing
Date;

(b)                                 No Default.  Seller shall have complied in
all material respects with each covenant and agreement to be performed by Seller
under this Agreement by or on the Closing Date;

(c)                                  Disclosure.  Buyer shall have received from
Seller all Environmental Documents received or generated by Seller or its
Affiliates after the date of this Agreement and prior to the Closing Date;

(d)                                 Agreements.  Seller shall have executed, or
is prepared to execute or cause the execution of simultaneously with Closing,
all documents and agreements provided for in this Agreement, including the
documents and agreements listed in Sections 4.2 and 4.4;

(e)                                  Required Consents. The Parties shall have
obtained the consent (if required) of any applicable Government Authority to the
assignment to and the assumption by Buyer of any assignable Permit and
Environmental Permit, the novation of all Material Contracts, under which Buyer
assumes Seller’s rights and obligations and Seller is released from any and all
such obligations, and Buyer shall have negotiated a new union contract with
respect to the Albany Terminal employees and the Newburgh Terminal employees.

42


--------------------------------------------------------------------------------


(f)                                    Transfer of Documents.  Seller has
delivered, or is prepared to simultaneously deliver to Buyer at Closing, all
Books and Records, as stated in Section 2.1(e) of this Agreement;

(g)                                 Defects in Title.  Any un-permitted Title
Objections shall be resolved in accordance with the provisions of Section 11.3,
and Buyer shall not have terminated this Agreement under Section 11.3;

(h)                                 Title Commitment.  Buyer shall have received
the Title Commitment described in Section 11.1;

(i)                                     No Termination. Buyer shall not have
terminated this Agreement under Section 14.2;

(j)                                     Hart Scott Rodino.  Seller and Buyer
shall have filed (in accordance with Section 15.23), and received all necessary
approvals or clearances, under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

8.2                                 Obligation of Seller to Close.  The
obligation of Seller to consummate the sale of the Terminals on the Closing Date
shall be subject to (i) the satisfaction of the following conditions on or prior
to the Closing Date and/or (ii) Seller’s written waiver of any such conditions
as remain unsatisfied as of the Closing Date:

(a)                                  Accuracy of Representations.  All
representations and warranties made by Buyer in this Agreement shall be true and
correct in all material respects as of the date hereof and as of the Closing
Date;

(b)                                 No Default.  Buyer shall have complied in
all material respects with each covenant and agreement to be performed by Buyer
under this Agreement by or on the Closing Date;

(c)                                  Agreements.  Buyer shall have executed, or
is prepared to execute simultaneously with Closing, all documents and agreements
provided for in this Agreement to be signed by Buyer, including the documents
and agreements listed in Sections 4.3 and 4.4; and

43


--------------------------------------------------------------------------------


(d)                                 Required Consents.  The Parties shall have
obtained the consent (if required) of any applicable Government Authority to the
assignment to and the assumption by Buyer of any assignable Permit and
Environmental Permit, and the novation of all Material Contracts, under which
Buyer assumes Seller’s rights and obligations and Seller is released from any
and all such obligations.

(e)                                  Hart Scott Rodino.  Buyer and Seller shall
have filed (in accordance with Section 15.23), and received all necessary
approvals or clearances, under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

44


--------------------------------------------------------------------------------


ARTICLE IX

INDEMNIFICATION

9.1                                 Definitions.    As used in this Article IX,
“Loss” shall mean any claim, liability, obligation, expense, cost or other
damage or loss (including without limitation, reasonable attorneys’ and
consultants’ fees), fine or penalty.  “Loss” shall also include in each
instance, but shall not be limited to, all reasonable costs and expenses of
investigating and defending any claim or any order, directive, final judgment,
compromise, settlement, fine, penalty, court costs or proceeding arising at any
time under or from any Government Authority, including all reasonable costs and
expenses and court costs incurred in the enforcement of rights under this
Article IX.  “Loss” shall not include any special, consequential, indirect or
loss of profit damages or any Loss for which one Party has assumed
responsibility or agreed to indemnify the other Party under Article VII of this
Agreement.

9.2                                 Indemnification By Seller.  From the Closing
Date, in addition to all other obligations of Seller to Buyer set forth in this
Agreement, Seller shall indemnify, defend and hold harmless Buyer, Buyer’s
Affiliates and their respective directors, officers, employees, representatives,
successors and assigns from and against any Loss resulting from, related to, or
arising out of:

(a)                                  Any Loss for which Seller has assumed
responsibility or agreed to indemnify Buyer under Article VII; or

(b)                                 the breach by Seller (or any shareholder,
officer, director, employee of Seller) of any representation, warranty or
covenant contained in this Agreement, in any Exhibit or Schedule to this
Agreement, or in any document, instrument, agreement or certificate delivered
under this Agreement; provided that Seller shall have no indemnification
obligation for any such Loss if Seller has not received a claim from Buyer
(specifying in reasonable detail the basis for such Loss) within one year
following the Closing Date.

45


--------------------------------------------------------------------------------


9.3                                 Indemnification By Buyer.  From and after
the Closing Date, in addition to all other obligations of Buyer to Seller set
forth in this Agreement, Buyer shall indemnify, defend and hold harmless Seller,
Seller’s Affiliates and their respective directors, officers, employees,
representatives, successors and assigns from and against any Loss resulting
from, related to, or arising out of:

(a)                                  Buyer’s ownership or operation of all or
any part of the Terminals after Closing, except for any Loss for which Seller
has assumed responsibility or agreed to indemnify Buyer under Article VII; or

(b)                                   The breach by Buyer or any Affiliate of
Buyer (or any shareholder, officer, director, employee of Buyer or such
Affiliate) of any representation, warranty or covenant contained in this
Agreement, in any Exhibit or Schedule to this Agreement, or in any document,
instrument, agreement or certificate delivered under this Agreement; provided
that Buyer shall have no indemnification obligation for any such Loss if Buyer
has not received a claim from Seller (specifying in reasonable detail the basis
for such Loss) within one year following the Closing Date.

9.4                                 Conflict.  In the event of any conflict or
ambiguity in the language of this Article IX, or any other portion of this
Agreement, with the language of Article VII, the Parties agree that Article VII
language shall be controlling.

9.5                                 Procedures.

(a)                                  Notice and Tender.  In the event that any
officer or registered agent of either Party hereto receives actual notice of any
written claim by a third person giving rise to a right of indemnification of
such Party under this Article IX (the “Indemnitee”), such Indemnitee shall,
within sixty (60) days after receipt of such notice, give written notice thereof
to the other Party hereto responsible for such indemnification (the
“Indemnitor”) setting forth the facts and circumstances giving rise to such
claim for indemnification and shall tender the defense of such claim to the
Indemnitor.  If the Indemnitee fails to give such notice and tender such defense
within such 60-day period,

46


--------------------------------------------------------------------------------


the Indemnitee shall be solely responsible for any Loss with respect to such
claim to the extent they are attributable to such failure; but failure to give
such notice and tender such defense within such 60-day period shall not result
in a forfeiture or waiver of any rights to indemnification for any Loss with
respect to such claim to the extent they are not attributable to such failure.

(b)                                 Defense of Claims.  The Indemnitor shall
select (subject to the Indemnitee’s reasonable approval) the attorneys to defend
any matter subject to indemnification and/or taking all actions necessary or
appropriate to resolve, defend, and/or settle such matters, and shall be
entitled to contest, on its own behalf and on the Indemnitee’s behalf, the
existence or amount of any obligation, cost, expense, debt or liability giving
rise to such claim. Nothing in this Section 9.5(b) should be construed as
prohibiting the Indemnitee from participating in the defense (which may include
hiring its own counsel) in any matter subject to indemnification, as long as the
Indemnitee does so at its own expense.  The Indemnitor shall keep the Indemnitee
fully and timely informed as to actions taken on such matters. The Indemnitee
shall cooperate fully with the Indemnitor and its counsel and shall provide them
reasonable access to the Indemnitee’s employees, consultants, agents, attorneys,
accountants, and files to the extent necessary or appropriate to defend or
resolve the matter, the Indemnitor reimbursing the Indemnitee with respect to
the cost of any such access.   With respect to any matter for which a Party has
an indemnification and/or defense obligation under this Agreement, the Parties
shall maintain a joint defense privilege, where applicable, in connection with
such matters for the Party’s post-Closing communications and those of their
respective Affiliates and Authorized Representatives, which post-Closing
communications concern the matters subject to such indemnification and/or
defense obligation.

(c)                                  Allocation of Indemnification Liability. 
When any Loss for which indemnification is provided under this Article IX
results from, relates to, or arises out of

47


--------------------------------------------------------------------------------


the conduct of both Seller and Buyer, the Parties shall indemnify each other in
proportion to their respective share of such Loss.

ARTICLE X

SURVIVAL

10.1                           Representations and Warranties.  All
representations and warranties made in this Agreement, in any Exhibit or
Schedule to this Agreement, or in any document, instrument, agreement or
certificate delivered under this Agreement will survive until one year after
Closing.  At the end of such survival period set forth above, such
representations and warranties shall terminate and have no further force and
effect.

10.2                           Covenants.  Unless otherwise specified in this
Agreement, the Parties obligations under the following sections and articles
will survive the Closing of this transaction and delivery of the deed:  Articles
I, VII, IX, X, XII, XIII and XV, Sections 2.4 (d) and (e), 3.1, 3.3, 3.4 and
11.3.

ARTICLE XI

TITLE COMMITMENT; SURVEY; RISK OF LOSS

11.1                           Title Insurance.  Buyer will furnish and pay the
premium for a standard title insurance policy issued by the Title Company in an
amount equal to the portion of the Purchase Price that is allocated to the Real
Property and Improvements, naming Buyer as the proposed insured.  Subject to
Permitted Title Exceptions, copies of which shall be provided to Buyer within
ten (10) days after the Effective Date, Seller shall deliver to Buyer at the
Closing title insurable by the Title Company at standard rates.  Any
abstracting, title certification, and charges for title examination will be at
Buyer’s expense.  Buyer shall cause the Title Company to deliver to Buyer, with
a copy to

48


--------------------------------------------------------------------------------


Seller, a title commitment setting forth the status of title to the Property on
or before the thirtieth (30th) day following the Effective Date (the “Title
Commitment”).

11.2                           Survey.  Buyer shall cause to be prepared at its
expense a current ALTA land title survey of the Property (“Survey”), by a duly
licensed land surveyor and professional engineer satisfactory to the Title
Company.  The Survey shall be completed within thirty (30) days after the
Effective Date.  Upon completion of the Survey, Buyer shall deliver promptly
three (3) prints thereof to Seller and at least one (1) print to the Title
Company.  The Survey will (i) show the location of all streets, roads,
railroads, creeks or other water courses, fences, easements, rights-of-way and
other encumbrances or encroachments on or adjacent to the Property, including
all of the title matters shown on the Title Commitment and (ii) set forth a
certified legal description of the Property.

11.3                           Title Objections.  Within fifteen (15) days after
receiving the later of the Title Commitment or the Survey, Buyer shall notify
Seller if the Title Commitment or Survey reveals any liens, encumbrances, claims
or exceptions (including, without limitation, any matters set forth on Schedule
5.4) that, in Buyer’s reasonable judgment, are unacceptable (“Title
Objections”).  If Seller is unable or unwilling to cure any Title Objections,
Seller will provide written notice thereof to Buyer within fifteen (15) days
following receipt of notice of Title Objections from Buyer and Buyer shall have
the right, at its option, by written notice to Seller within fifteen (15) days
following receipt of Seller’s written notice, either (i) to terminate this
Agreement and obtain a refund of the Earnest Money and all interest thereon,
after which both Parties shall be relieved and discharged of any rights,
liabilities or obligations hereunder, or (ii) to waive such defect and proceed
to Closing.  Buyer’s failure to exercise the right to terminate within the said
fifteen (15) day period shall constitute a waiver of Buyer’s right to terminate
with respect to such title matters.  However, if Seller elects to cure the Title
Objections (although Seller will have no such obligation to do so), Seller shall
provide Buyer with notice of its

49


--------------------------------------------------------------------------------


intention to cure same within the fifteen (15) days aforesaid and Seller shall
have an opportunity, at its expense, to remove such Title Objections within
sixty (60) days following receipt of written notice from Buyer identifying the
Title Objections (the “Title Cure Period”).  In no event shall Seller have any
obligation to commence litigation or to incur costs in excess of One Thousand
Dollars ($1,000.00) to cure or remove any Title Objections.  If Seller is unable
to cure any Title Objections within the Title Cure Period that, in the
reasonable opinion of the Title Company or Buyer, must be cured in order to
deliver good and marketable title, Buyer may, as its sole and exclusive remedy,
and upon written notice to Seller within fifteen (15) days after expiration of
the Title Cure Period, terminate this Agreement, in which event the Earnest
Money shall be fully refunded to Buyer.  Any changes to the Title Commitment or
the Survey prior to the Closing and subsequent to the Buyer’s receipt of the
Title Commitment or the Survey will be subject to the Title Objections
procedures of this Section 11.3, commencing as of the date Buyer obtains
knowledge of such material change.

11.4                           Risk of Loss. Risk of loss with respect to the
Terminals shall be borne by Seller until Closing.  The risk of loss of the
Terminals shall pass to the Buyer at Closing.

ARTICLE XII

FURTHER ASSURANCE

From time to time after Closing, Seller and Buyer shall, upon request of the
other and without further consideration, execute, acknowledge and deliver such
further instruments of transfer, conveyance or assumption and such other
documents as Seller or Buyer may reasonably request more effectively to vest in
Buyer the right and title to, interest in and enjoyment of, the Terminals or to
carry out the transactions and agreements contemplated by this Agreement.

50


--------------------------------------------------------------------------------


ARTICLE XIII

COSTS AND EXPENSES

13.1                           Brokerage Commissions.  Neither of the Parties
nor, where applicable, any of their respective shareholders, officers,
directors, or employees, has employed or will employ any broker, agent, finder
or consultant or has incurred or will incur any liability for any brokerage
fees, commissions, finders’ fees or other fees in connection with the
negotiation or consummation of the transactions contemplated by this Agreement.

13.2                           Closing Adjustments.  The following items shall
be paid, prorated, or adjusted as of the Closing Date in the manner hereinafter
set forth:

(a)                                  All real estate Taxes, as well as Taxes
assessed on each Terminal Inventory, due and owing on or before the Closing
Date, all penalties and interest thereon, and all special assessments affecting
the Terminals, whether payable in installments or not, shall be paid in full by
Seller.

(b)                                 Current real estate Taxes, assessments and
charges shall be prorated as of the Closing Date upon the tax year of the
applicable taxing authority, without regard to when said Taxes are payable, so
that the portion of current Taxes allocable to the period from the beginning of
such year to the Closing Date shall be the responsibility of Seller and the
portion of the current Taxes allocable to the portion of such year from the
Closing Date to the end of such year shall be the responsibility of Buyer.

(c)                                  Seller shall be responsible for the cost of
Terminals utilities up to Closing and Buyer shall be responsible for such costs
thereafter.  Seller shall cooperate with Buyer in transferring all utility
accounts to Buyer’s name effective as of the Closing.

(d)                                 Buyer shall bear and pay all title insurance
premiums and charges.

(e)                                  Buyer shall bear and pay all realty
transfer fees, recording costs and Taxes associated with the conveyance of the
Real Property, the Improvements and the Personal Property.

51


--------------------------------------------------------------------------------


(f)                                    Seller and Buyer shall each pay their own
respective legal fees and expenses and the cost of performance of their
respective obligations hereunder.

(g)                                 All amounts due Seller under any assignable
Revenue-Generating Contract shall be prorated as of the Closing Date upon the
payment cycle established under such Revenue-Generating Contract so that the
portion the amounts due Seller from the beginning of such payment cycle to the
Closing Date will be credited to Seller at Closing.

(h)                                 The Parties shall make all other adjustments
necessary to effectuate the intent of the Parties as set forth in this
Agreement.

13.3                           Timing of Adjustments.  All monetary adjustments
necessary to achieve the allocations specified in Section 13.2, to the extent
reasonably practicable, shall be made at the Closing.  To the extent any such
adjustments cannot be made at the Closing, the same shall be made after the
Closing as and when complete information becomes available.  Seller and Buyer
agree to cooperate and to use their best efforts to complete such adjustments no
later than thirty (30) days after the Closing Date.

ARTICLE XIV

CASUALTY AND CONDEMNATION

14.1                           Notice of Fire Casualty or Condemnation.  In the
event that after the date of this Agreement and prior to the Closing:

(a)                                  Any material portion of the Terminals are
damaged or destroyed by fire or other casualty (a “Casualty”), or

(b)                                 Seller receives written notice of any
action, suit or proceeding, or threatened or contemplated action, suit or
proceeding, to condemn or take all or any material part of the Terminals by
eminent domain (a “Condemnation”), Seller shall immediately notify Buyer of the
Casualty or Condemnation.  In the event of a Casualty, Buyer must (i) retain an
insurance adjuster mutually satisfactory to Buyer and Seller

52


--------------------------------------------------------------------------------


within fifteen (15) days after Buyer’s receipt of Seller’s notice to determine
the extent of the Casualty, and (ii) initiate negotiations with Seller to
discuss an adjusted Purchase Price for the Terminals if Buyer contemplates
making the election in Section 14.2(a) below.  If Buyer initiates such
negotiations, Buyer and Seller shall negotiate in good faith to try to agree
upon an adjusted Purchase Price.

14.2                           Buyer’s Election.  Buyer must elect one of the
following options and give written notice to Seller of such election within (i)
fifteen (15) days after the insurance adjuster’s written determination in the
case of a Casualty, or (ii) thirty (30) days after Buyer’s receipt of Seller’s
notice of Condemnation in the case of a Condemnation:

(a)                                  Purchase the Terminals in accordance with
Article IV of this Agreement at an adjusted Purchase Price agreed upon by Buyer
and Seller before Buyer makes this election; or

(b)                                 Terminate this Agreement.

14.3                           Exclusive Remedy.  Notwithstanding any provision
to the contrary contained herein, the remedies provided to Buyer under Section
14.2(a) and (b) constitute Buyer’s exclusive remedies in connection with the
circumstances described therein.

ARTICLE XV

GENERAL; ADDITIONAL COVENANTS

15.1                           Termination.  If this Agreement is terminated by
Seller or by Buyer as a matter of right or as permitted under this Agreement,
such termination shall be without liability of either Party to the other, or to
any of their shareholders, affiliates, directors, officers, employees, agents,
consultants or representatives except that Seller’s obligation under Section 9.2
and Buyer’s obligation under Section 9.3(b) shall remain in full force and
effect.  If either Party (the “Non-Defaulting Party”) terminates this Agreement
because the other Party (the “Defaulting Party”) fails to perform any

53


--------------------------------------------------------------------------------


covenant, obligation or agreement contained in this Agreement, the Defaulting
Party shall be fully liable for any and all damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees) sustained or
incurred by the Non-Defaulting Party; provided, however, neither Party shall be
liable to the other for punitive, indirect, consequential or special damages.

15.2                           Specific Performance .The Parties agree that a
Party would be irreparably injured if the other Party breaches any of its
obligations under this Agreement. Accordingly, the non-breaching Party is
entitled to an injunction and specific enforcement of this Agreement, in
addition to any other remedy available at law or in equity.

15.3                           Entire Agreement.  This Agreement, including all
of the Exhibits and Schedules hereto, constitutes the entire understanding
between the Parties with respect to the subject matter contained herein and
supersedes any prior understandings, negotiations or agreements, whether written
or oral, between them respecting such subject matter.

15.4                           Headings.  The headings in this Agreement are for
convenience of reference only and shall not affect its interpretation.

15.5                           Notices.  Except for notices required under
Article VII of this Agreement, all notices or other correspondence required or
permitted to be given under this Agreement shall be in writing and addressed to
the Party to be notified at the address listed in this Section 15.5.  Notice
shall be given in person, or shall be sent by nationally-recognized overnight
courier, registered or certified mail (postage prepaid and return receipt
requested) or facsimile with written communication to the Party to be notified
at the following address:

54


--------------------------------------------------------------------------------


 

Seller:

Buyer:

 

 

 

 

Mail: ExxonMobil Oil Corporation

 

Mail: Global Companies LLC

c/o Mobil Pipe Line Company

 

800 South Street, Suite 200

3225 Gallows Road

 

Waltham, MA 02454

Fairfax, VA 22037

 

Attn: Senior Vice President —

Attn: Northern Operations Manager

 

Terminals and Operations

 

 

 

Facsimile: 703-846-5955

 

Facsimile: 781-398-4160

Phone: 703-846-5257

 

Phone:       781-398-4368

 

Either Party may change its address or facsimile number by providing written
notice to the other at least ten (10) days prior to the effective date of such
change.  Notices given in accordance with this Section 15.5 shall be deemed to
have been given:  (a) at the time of delivery when delivered personally; (b)
upon receipt when sent by nationally-recognized overnight courier, registered or
certified mail (postage prepaid and return receipt requested); or (c) upon
completion of successful transmission when sent by facsimile (unless
transmission is completed outside recipient’s normal working hours, in which
case such notice shall be deemed given at the start of recipient’s next business
day). Notices given in accordance with this Section 15.5 shall concern only
those matters not governed by Article VII and shall be separated from Article
VII notices, which are governed by Section 7.13 of this Agreement.

15.6                           Exhibits and Schedules.  Each Exhibit and
Schedule referred to in this Agreement is incorporated into this Agreement by
such reference.

15.7                           Severability.  If any provision of this Agreement
is held illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect any other provision hereof.  This Agreement
shall in such circumstances be deemed modified to the extent necessary to render
enforceable the provisions hereof.

15.8                           Waiver.  The failure of any Party to insist upon
strict performance of any of the terms or conditions of this Agreement will not
constitute a waiver of any of its rights hereunder.

55


--------------------------------------------------------------------------------


15.9                           Assignment.  Except for the assignment rights
specified in Section 4.2 and in this Section 15.9, neither Party may assign this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld. Seller may assign this Agreement to an
affiliate or any entity into which it is merged or combined.  Any assignment of
this Agreement, by operation of law or otherwise, shall not relieve the assignor
of any obligations hereunder.  Any assignment made in violation of this Section
15.9 shall be void.

15.10                     Parties in Interest; No Third Party Beneficiary.  This
Agreement shall inure to the benefit of and be binding upon Buyer and Seller and
their respective successors and permitted assigns.  Except as otherwise provided
herein, nothing in this Agreement will be construed as conferring upon any
person or entity other than Buyer and Seller, and their respective successors in
interest and permitted assigns, any right, remedy or claim under or by reason of
this Agreement.

15.11                     Governing Law. This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the internal law of the state of New
York (including without limitation section 5-1401 of the General Obligations Law
of the State of New York), without regard to conflicts of laws principles
thereof that would result in application of substantive laws of any other state.

15.12                     Choice of Forum. Where Federal subject matter or
diversity jurisdiction exists with respect to a dispute which the Parties cannot
themselves amicably resolve, the Parties designate the United States District
Court for the Southern District of New York, as the exclusive forum for the
resolution of that dispute and submit themselves and the dispute to the
jurisdiction of that Court.  Where Federal subject matter or diversity
jurisdiction in respect of such dispute does not exist, the Parties designate
the Supreme Court of the State of New York, County of New York, as the exclusive
forum

56


--------------------------------------------------------------------------------


for the resolution of that dispute and submit themselves and the dispute to the
jurisdiction of that Court.

15.13                     WAIVER OF JURY TRIAL.  EACH PARTY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER,
OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF THE OTHER PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES TO ENTER INTO THIS AGREEMENT.

15.14                     Commercially Reasonable Efforts; Time of Essence. 
Except as otherwise specifically provided herein, Buyer and Seller shall each
use commercially reasonable efforts to satisfy the conditions to Closing and
otherwise consummate the transactions contemplated by this Agreement as promptly
as practical.  Time is of the essence with respect to the Closing of this
Agreement.

15.15                 Amendments.

(A)                              This Agreement may be amended only by a written
instrument that is duly executed by both Parties.

(B)                                Updates to Exhibits and Schedules.  SELLER
will update the Exhibits and Schedules to this Agreement between the signing of
this Agreement and the Closing on a regular basis for the purpose of making them
true and correct; provided, however, that for the purpose of determining whether
SELLER’S obligations pursuant to Section 14 (B) have been satisfied, no such
update by SELLER to the Exhibits and Schedules shall be considered binding
unless expressly accepted and approved by BUYER.

57


--------------------------------------------------------------------------------


15.16                     Counterparts.  This Release Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which shall be considered one and the same instrument.

15.17                     Public Announcements.  The Parties agree that there
shall be no press releases or other announcements prior to Closing without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, except to the extent required by applicable laws, rules,
or regulations.  If either Party determines that a press release is required or
desired, they will so notify the other in writing and shall consult with each
other with regard to the same.  The Parties further agree to consult with each
other on all press releases and announcements issued at or after Closing
concerning the transactions contemplated by this Agreement.

15.18                     Transition Assistance.  For a period of ninety (90)
days after Closing, at Buyer’s reasonable request, Seller shall assist, at no
charge, Buyer in connection with a reasonably orderly transition of the
operation of the Terminals.

15.19                     Taxes.  After the Closing Date, if Buyer receives a
bill for Taxes assessed against the Terminals or each Terminal Inventory that
includes Taxes for taxable years or taxable periods on or before the Closing
Date (including Taxes assessed for portions of taxable years or periods on or
before the Closing Date), Buyer shall pay the bill and invoice Seller for all
such Taxes relating to periods prior to the Closing Date.  Seller shall promptly
reimburse Buyer upon receipt of such invoice.  After the Closing Date, if Seller
receives a bill for Taxes assessed against the Terminals or each Terminal
Inventory that includes Taxes for taxable years or taxable periods after the
Closing Date (including Taxes assessed for portions of taxable years or taxable
periods after the Closing Date), Seller shall forward the bill to Buyer for
payment.

15.20                     Confidentiality.  The Parties acknowledge that they
are bound by the terms of the Confidentiality Agreement dated June 6, 2006
between Seller and Buyer and hereby extend the term of such Confidentiality
Agreement so that it will expire three

58


--------------------------------------------------------------------------------


years after the Closing Date. In addition, Seller and Buyer agree that they will
keep confidential and not disclose to any non-Affiliated third party (other than
those subject to a comparable confidentiality agreement) any of the terms or
provisions of this Agreement for a period of three years after the Closing Date,
except for disclosure of information that:

(a)                                  is or becomes publicly available by other
than unauthorized disclosure;

(b)                                 is required by the rules and regulations of
the US Securities and Exchange Commission; or

(c)                                  is made pursuant to the requirement or
request of a Government Authority of competent jurisdiction to the extent such
disclosure is required by an applicable law or Order, and sufficient notice is
given by the disclosing Party to the other Party to permit the other Party to
seek an appropriate protective order or exemption from such requirement or
request, if it so desires.  If such protective order or other remedy is not
obtained, or if the other Party waives compliance with the provisions of this
Section 15.20 for this purpose, the disclosing Party shall furnish only that
portion of the information that is legally required and will exercise its best
efforts to obtain reliable assurance that confidential treatment will be
accorded the information by the Government Authority.

15.21                     No Presumption Against Drafter.  Buyer and Seller have
each fully participated in the negotiation and drafting of this Agreement.  If
an ambiguity, question of intent or question of interpretation arises, this
Agreement must be construed as if drafted jointly, and there must not be any
presumption, inference or conclusion drawn against either Party by virtue of the
fact that its representative has authored this Agreement or any of the terms of
it.

15. 22                  Right of First Refusal.   If Buyer elects to terminate
the Terminaling Services Agreement with respect to any Terminal because it has
received an offer to

59


--------------------------------------------------------------------------------


purchase such Terminal, Buyer shall include in the notice of termination
information describing the substance of the terms and conditions of that offer,
and Seller will have ninety (90) days after receipt of the notice within which
to match the offer to purchase the Terminal or agree to purchase the Terminal
under the same terms as the offer to purchase the Terminal, except that the
consideration for such purchase may be an amount of cash that matches or exceeds
the total consideration contained in the offer to purchase the Terminal. If
Seller, timely and properly exercises its right of first refusal, Seller shall
purchase Terminal from Buyer under the same terms and conditions contained in
the offer received by Buyer.  If Seller does not exercise its right of first
refusal in a timely manner, Buyer may proceed to sell the Terminal to the party
who made the original offer. Seller’s Right of First Refusal shall apply to any
offer to purchase the Terminal received by Buyer within one hundred eighty (180)
days before or after termination of the Terminaling Services Agreement with
respect to any Terminal due to a decision of Buyer to close the Terminal(s).

15.23                     Hart-Scott Rodino Filing Requirements.  Within thirty
(30) days after execution of this Agreement, SELLER and BUYER shall file or
cause to be filed with the Federal Trade Commission and the United States
Department of Justice any notifications required to be filed under the
Hart-Scott-Rodino Act and the rules and regulations promulgated thereunder with
respect to the transactions contemplated herein.  SELLER and BUYER shall consult
with each other as to the appropriate time for filing such notifications, shall
agree upon the timing of such filings and shall, respond promptly to any
requests for additional information made by either of such agencies.  BUYER
shall pay the filing fees under the HSR Act, and shall receive a credit of 50%
of such filing fees against the Purchase Price at Closing.  BUYER and SELLER
shall each bear their respective costs for the preparation of any filing. 
SELLER and BUYER shall use commercially reasonable efforts to cause any waiting
period under the HSR Act with respect to the transactions contemplated herein to
expire or terminate at the

60


--------------------------------------------------------------------------------


earliest possible time.  Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement shall require BUYER or SELLER or any of
their respective Affiliates to sell, hold separate or otherwise dispose of or
conduct its business in a specified manner, or agree to sell, hold separate or
otherwise dispose of or conduct its business in a specified manner, or permit
the sale, holding separate or other disposition of, any assets of the BUYER or
SELLER or their respective Affiliates, whether as a condition of obtaining any
approval from a Governmental Authority or any other Person or for any other
reason.

[Signature page follows.]

61


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Terminals Sale and Purchase
Agreement as of the date first above written.

EXXONMOBIL OIL CORPORATION

 

 

 

By:

 

 

 

 

 

 

Printed

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

GLOBAL COMPANIES LLC

 

 

 

 

By:

 

 

 

 

 

 

Printed

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

[Signature Page To Terminals Sale and Purchase Agreement Between
ExxonMobil Oil Corporation and Global Companies LLC, dated March 16, 2007]

62


--------------------------------------------------------------------------------